Exhibit 10.1

 

 

 

Published CUSIP Number: 36249CAA6

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 27, 2012

among

GSI Group Corporation,

as the Borrower,

GSI Group Inc.,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Book Manager

SILICON VALLEY BANK,

as Syndication Agent

HSBC BANK USA, N.A.,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      33   

1.03

   Accounting Terms      34   

1.04

   Rounding      35   

1.05

   Times of Day      35   

1.06

   Letter of Credit Amounts      35   

1.07

   Exchange Rates; Currency Equivalents Generally      35   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     36   

2.01

   The Loans      36   

2.02

   Borrowings, Conversions and Continuations of Loans      37   

2.03

   Letters of Credit      38   

2.04

   Swing Line Loans      48   

2.05

   Prepayments      50   

2.06

   Termination or Reduction of Commitments      53   

2.07

   Repayment of Loans      54   

2.08

   Interest      55   

2.09

   Fees      56   

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     57   

2.11

   Evidence of Debt      57   

2.12

   Payments Generally; Administrative Agent’s Clawback      58   

2.13

   Sharing of Payments by Lenders      60   

2.14

   Extension of Maturity Date in respect of Term Loans or Revolving Credit
Facility      61   

2.15

   Increase in Revolving Credit Facility      62   

2.16

   Increase in Term Facility      63   

2.17

   Cash Collateral      65   

2.18

   Defaulting Lenders      66   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     68   

3.01

   Taxes      68   

3.02

   Illegality      72   

3.03

   Inability to Determine Rates      73   

3.04

   Increased Costs      73   

3.05

   Compensation for Losses      75   

3.06

   Mitigation Obligations; Replacement of Lenders      75   

3.07

   Survival      76   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     76   

4.01

   Conditions of Initial Credit Extension      76   

 

i



--------------------------------------------------------------------------------

4.02

   Conditions to all Credit Extensions      78   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     79   

5.01

   Existence, Qualification and Power      79   

5.02

   Authorization; No Contravention      79   

5.03

   Governmental Authorization; Other Consents      80   

5.04

   Binding Effect      80   

5.05

   Financial Statements; No Material Adverse Effect      80   

5.06

   Litigation      81   

5.07

   No Default      81   

5.08

   Ownership of Property; Liens; Investments      82   

5.09

   Environmental Compliance      83   

5.10

   Insurance      83   

5.11

   Taxes      84   

5.12

   ERISA Compliance      84   

5.13

   Subsidiaries; Equity Interests; Loan Parties      85   

5.14

   Margin Regulations; Investment Company Act      86   

5.15

   Disclosure      86   

5.16

   Compliance with Laws      86   

5.17

   Intellectual Property; Licenses, Etc.      86   

5.18

   Solvency      87   

5.19

   Casualty, Etc.      87   

5.20

   Labor Matters      87   

5.21

   Collateral Documents      87   

5.22

   Subordination of Permitted Subordinated Debt.      88   

ARTICLE VI. AFFIRMATIVE COVENANTS

     88   

6.01

   Financial Statements      88   

6.02

   Certificates; Other Information      89   

6.03

   Notices      92   

6.04

   Payment of Obligations      92   

6.05

   Preservation of Existence, Etc.      93   

6.06

   Maintenance of Properties      93   

6.07

   Maintenance of Insurance      93   

6.08

   Compliance with Laws      93   

6.09

   Books and Records      93   

6.10

   Inspection Rights      94   

6.11

   Use of Proceeds      94   

6.12

   Covenant to Guarantee Obligations and Give Security      94   

6.13

   Compliance with Environmental Laws      97   

6.14

   Further Assurances      97   

6.15

   Material Contracts      98   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS

     98   

7.01

   Liens      98   

7.02

   Indebtedness      101   

7.03

   Investments      104   

7.04

   Fundamental Changes      106   

7.05

   Dispositions      107   

7.06

   Restricted Payments      108   

7.07

   Change in Nature of Business      110   

7.08

   Transactions with Affiliates      110   

7.09

   Use of Proceeds      110   

7.10

   Financial Covenants      111   

7.11

   Amendments of Organization Documents      111   

7.12

   Accounting Changes      111   

7.13

   Prepayments, Amendments, Etc. of Indebtedness      111   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     111   

8.01

   Events of Default      111   

8.02

   Remedies upon Event of Default      114   

8.03

   Application of Funds      114   

ARTICLE IX. ADMINISTRATIVE AGENT

     116   

9.01

   Appointment and Authority      116   

9.02

   Rights as a Lender      116   

9.03

   Exculpatory Provisions      116   

9.04

   Reliance by Administrative Agent      117   

9.05

   Delegation of Duties      118   

9.06

   Resignation of Administrative Agent      118   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      119   

9.08

   No Other Duties, Etc.      119   

9.09

   Administrative Agent May File Proofs of Claim      119   

9.10

   Collateral and Guaranty Matters      120   

9.11

   Secured Cash Management Agreements and Secured Hedge Agreements      121   

ARTICLE X. CONTINUING GUARANTY

     121   

10.01

   Guaranty      121   

10.02

   Rights of Lenders      122   

10.03

   Certain Waivers      122   

10.04

   Obligations Independent      123   

10.05

   Subrogation      123   

10.06

   Termination; Reinstatement      123   

10.07

   Subordination      123   

10.08

   Stay of Acceleration      124   

10.09

   Condition of Borrower      124   

 

iii



--------------------------------------------------------------------------------

10.10

   Rights of Contribution      124   

10.11

   Joint and Several Obligations      125   

ARTICLE XI. MISCELLANEOUS

     125   

11.01

   Amendments, Etc.      125   

11.02

   Notices; Effectiveness; Electronic Communications      128   

11.03

   No Waiver; Cumulative Remedies; Enforcement      130   

11.04

   Expenses; Indemnity; Damage Waiver      131   

11.05

   Payments Set Aside      133   

11.06

   Successors and Assigns      133   

11.07

   Treatment of Certain Information; Confidentiality      139   

11.08

   Right of Setoff      140   

11.09

   Interest Rate Limitation      140   

11.10

   Canadian Interest Act      141   

11.11

   Counterparts; Integration; Effectiveness      141   

11.12

   Survival of Representations and Warranties      141   

11.13

   Severability      141   

11.14

   Replacement of Lenders      142   

11.15

   Governing Law; Jurisdiction; Etc.      142   

11.16

   Waiver of Jury Trial      143   

11.17

   No Advisory or Fiduciary Responsibility      144   

11.18

   Electronic Execution of Assignments and Certain Other Documents      144   

11.19

   USA PATRIOT Act      144   

11.20

   Judgment Currency      145   

11.21

   Amended and Restated Agreement      145   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Existing Letters of Credit 2.01    Commitments and Applicable
Percentages 5.05    Supplement to Interim Financial Statements 5.08(b)   
Existing Liens 5.08(c)    Owned Real Property 5.08(d)(i)    Leased Real Property
(Lessee) 5.08(d)(ii)    Leased Real Property (Lessor) 5.08(e)    Existing
Investments 5.09    Environmental Matters 5.13    Subsidiaries and Other Equity
Investments; Loan Parties 5.17    Intellectual Property Matters 6.12   
Guarantors 7.02    Existing Indebtedness 7.05    Certain Properties 11.02   
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C-1    Revolving Credit
Note C-2    Term Note D    Compliance Certificate E-1    Assignment and
Assumption E-2    Administrative Questionnaire F-1    Guaranty Supplement F-2   
[Reserved] G-1    [Reserved] G-2    [Reserved] G-3    [Reserved] H    [Reserved]
I    [Reserved] J    Foreign Lender Certificate K    Responsible Officer
Certificate L    Solvency Certificate M    [Reserved] N    Permitted Acquisition
Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
December 27, 2012, among GSI Group Corporation, a Michigan corporation (the
“Borrower”), GSI Group Inc., a company continued and existing under the laws of
the Province of New Brunswick, Canada (“Holdings”), each of the Subsidiaries of
Holdings listed under the caption “GUARANTORS” on the signature pages hereto and
each Subsidiary of Holdings that becomes a Guarantor after the date hereof
pursuant to Section 6.12 (each a “Guarantor” and collectively the “Guarantors”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, SILICON VALLEY BANK, as Syndication Agent and HSBC
BANK USA, N.A. as Documentation Agent.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

Prior to the date of this Agreement, the Borrower and the Guarantors on the one
hand and Bank of America, N.A. as the Administrative Agent, and the lenders
party thereto entered into that certain Credit Agreement, dated as of
October 19, 2011 (as amended and in effect, the “Original Credit Agreement”),
pursuant to which the lenders party thereto provided the Borrower and Guarantors
with certain financial accommodations.

In accordance with 11.01 of the Original Credit Agreement, the Borrower, the
Guarantors, the Lenders and the Administrative Agent desire to amend and restate
the Original Credit Agreement as provided herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Act” has the meaning specified in Section 11.19.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For the purposes of
Section 7.08, an “Affiliate” shall be deemed to mean, with respect to any
Person, any other Person that owns more than 15% of the voting equity securities
of the first Person having the right to elect the board of directors.

“Affiliated Lender” has the meaning specified in Section 11.06(b)(vii).

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term
Facility, the aggregate amount of the Term Loans outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.

“Agreement” means this Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.20.

“Ancillary Document Confirmation” means the Confirmation and Amendment of
Ancillary Loan Documents dated as of the Restatement Date by and among the Loan
Parties and the Agent.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, (a) from the Restatement Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the
fiscal quarter ending March 29, 2013, 0.30% per annum and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Fee Rate

Pricing Level

   Consolidated Leverage
Ratio    Commitment
Fee

1

   < 1.0:1.0    0.25%

2

   > 1.0:1.0 but < 1.5:1.0    0.30%

3

   > 1.5:1.0 but < 2.0:1.0    0.375%

4

   > 2.0:1.0 but < 2.5:1.0    0.50%

5

   > 2.5:1.0    0.625%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon

 

2



--------------------------------------------------------------------------------

the request of the Required Revolving Lenders, Pricing Level 5 shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) prior to the Restatement Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time, and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means in respect of the Term Facility and the Revolving Credit
Facility, (a) from the Restatement Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the
fiscal quarter ending March 29, 2013, 1.25% per annum for Base Rate Loans and
2.25% per annum for Eurodollar Rate Loans and Letter of Credit Fees and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Applicable Rate

Pricing Level

   Consolidated Leverage
Ratio    Eurodollar
Rate
(Letters of
Credit)   Base
Rate

1

   < 1.0:1.0    2.00%   1.00%

2

   > 1.0:1.0 but < 1.5:1.0    2.25%   1.25%

3

   > 1.5:1.0 but < 2.0:1.0    2.50%   1.50%

4

   > 2.0:1.0 but < 2.5:1.0    2.75%   1.75%

5

   > 2.5:1.0    3.00%   2.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Term Lenders and the Required Revolving Lenders, Pricing Level 5

 

3



--------------------------------------------------------------------------------

shall apply to the applicable Facility as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Compliance
Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in Euros,
the local time in the place of settlement for Euros as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to either the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, and
(c) all Synthetic Debt of such Person.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Restatement Date to the Maturity Date for the
Revolving Credit Facility.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market; provided that with respect to L/C Obligations
denominated in Euros, “Business Day shall mean any day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for the settlement of payments in Euro.

“Canadian Security Agreement” means, collectively, a security agreement and a
pledge agreement, each dated as of the Closing Date, governed by Canadian law
and securing the assets of the Loan Parties organized under Canadian Law, in
substantially the form of Exhibit G-3 to the Original Credit Agreement, each
duly executed by each applicable Loan Party, as the same may be supplemented,
modified, amended and/or restated or replaced from time to time.

 

5



--------------------------------------------------------------------------------

“Capital Expenditures” means for any period, for Holdings and its Subsidiaries
on a consolidated basis, all capital expenditures, as determined in accordance
with GAAP. For purposes of this definition, the purchase price of equipment that
is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be. Further, any
expenditures that constitute all or a portion of a Permitted Acquisition or
other Investment permitted hereunder or are financed with the proceeds of
Indebtedness permitted under Section 7.02(f) of this Agreement, shall not be
included for purposes of calculating Consolidated Fixed Charge Coverage Ratio.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

6



--------------------------------------------------------------------------------

(c) commercial paper in an aggregate amount of no more than $10,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, or the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

(e) any Investment in certificates of deposit or bankers’ acceptances of any
bank organized under the laws of Canada, Japan or any country that is a member
of the European Economic Community whose short-term commercial paper rating from
S&P is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or
the equivalent thereof; provided in each case that such Investment matures
within one year from the date of acquisition thereof by such Foreign Subsidiary.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

7



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);

(b) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Borrower; or

(c) except to the extent permitted under Section 7.04 or Section 7.05, Holdings
shall cease to have the power, directly or indirectly, to direct or cause the
direction of the management or policies of the Borrower or any Guarantor (other
than Holdings), whether through the ability to exercise voting power, by
contract or otherwise.

“Closing Date” means the closing date of the Original Credit Agreement,
October 19, 2011.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the equipment, inventory or other Property of a Loan Party, providing the
Administrative Agent with the right to receive notices of default, the right to
repossess such equipment, inventory or other Property at any time and such other
rights as may be requested by the Administrative Agent in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

“Collateral Documents” means, collectively, the Security Agreement, the UK
Security Agreement, the Canadian Security Agreement, each Intellectual Property
Security Agreement (including IP Security Agreement Supplements), the Equity
Interest Pledge Agreements, the Mortgages, each of the Security Agreement
Supplements, each of the Collateral Access Agreements, the Ancillary Document
Confirmation, any security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

8



--------------------------------------------------------------------------------

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for Holdings and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for any
Measurement Period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income with respect to such period: (i) Consolidated
Interest Charges and, to the extent not reflected in such Consolidated Interest
Charges, (A) fees, expenses and charges incurred in respect of financing
activities (including commissions, discounts and closing fees) during such
period and (B) payments made in respect of Swap Contracts permitted hereunder
entered into for the purpose of hedging interest rate risk during such period;
(ii) the provision for federal, state, local and foreign income and other
similar taxes for such period, including all taxes reported as “income taxes” on
Holding’s consolidated financial statements for such period; (iii) depreciation
and amortization expense for such period; (iv) unusual or non-recurring charges,
including (x) restructuring charges from ongoing operations and divestitures
(I) in an amount not to exceed $10,000,000 in the aggregate during any
Measurement Period from the Restatement Date through June 30, 2013 and (II) in
an amount not to exceed $5,000,000 in the aggregate during any Measurement
Period thereafter, and (y) restructuring charges, fees, expenses and charges
incurred in respect of acquisitions, equity issuances, indebtedness and
investments (whether or not consummated), for which consent from Lenders is not
otherwise required under the terms of this Agreement, in an amount not to exceed
$7,500,000 in the aggregate during any Measurement Period; (v) Non-Cash Charges
minus (b) without duplication and to the extent included in determining
Consolidated Net Income for such period, (i) non-cash income or gains, all as
determined in accordance with GAAP and (ii) earnings from equity method
investments less the aggregate amount of cash actually distributed by such
Person during such Measurement Period to Holdings or a Subsidiary as dividend or
other distribution.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA less (ii) the sum of (x) the aggregate
amount of all cash Capital Expenditures plus (y) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash to (b) the sum of
(i) Consolidated Interest Charges paid in cash, (ii) the aggregate scheduled
amortization payments under Section 2.07(a) (regardless of whether optional
prepayments under Section 2.05(a) were applied to such installments), for so
long as any amounts are outstanding under the Term Loan Facility, (iii) the
aggregate principal amount of all other regularly scheduled principal payments
or redemptions or similar acquisitions for value of outstanding debt for
borrowed money (including regularly scheduled payments under any Capitalized
Leases, except for the portion of rent expense under Capitalized Leases that is

 

9



--------------------------------------------------------------------------------

treated as interest in accordance with GAAP), but excluding any voluntary
repayments and redemptions to the extent refinanced through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 7.02, and
(iv) the aggregate amount of all Restricted Payments made pursuant to Sections
7.06(d) or (e), in each case, of or by Holdings and its Subsidiaries for the
most recently completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and any Permitted
Subordinated Debt) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all Purchase Money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary, in the cases of clauses (a), (b) and (d), to the extent any of such
obligations would appear as a liability on the face of a balance sheet of
Holdings prepared in accordance with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Holdings and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“continuing” and “continuance of” and “existence of” mean, with respect to any
Default or Event of Default, that such Default or Event of Default has not been
cured or waived.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined in good faith by the Administrative Agent, (a) has failed to perform
any of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations hereunder, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding. or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

11



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date of the Term Loans at the time such Equity
Interest is first issued.

“Documentation Agent” means HSBC Bank USA, N.A. in its capacity as documentation
agent under this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the L/C Issuer, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with Euros.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Domestic Loan Party” means any Loan Party organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 11.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992, the Amsterdam Treaty of 1997, the Nice Treaty of 2001 and the Lisbon
Treaty of 2007.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

12



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interest Pledge Agreements” means all debentures, share pledge
agreements or other similar agreements among any Loan Party and the
Administrative Agent, providing for a pledge of the shares of such Loan Party’s
Subsidiaries (the “Foreign Pledgees”) to the Secured Parties as Collateral for
the Obligations, along with any related parallel debt agreements that may be
required under the law of the jurisdiction of formation of such Foreign
Pledgees.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan pursuant to
Section 4041(c) of ERISA or the treatment of a Multiemployer Plan amendment as a
termination under

 

13



--------------------------------------------------------------------------------

Section 4041 or 4041A of ERISA; (e) the commencement of proceedings by the PBGC
to terminate a Pension Plan; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; or (g) the imposition of any liability
under Title IV of ERISA with respect to a Pension Plan or a Multiemployer Plan,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Euros with Dollars.

“Eurodollar Rate” means,

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined in good faith by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period, and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined in good faith by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

 

14



--------------------------------------------------------------------------------

“Excess Availability” means, at any time, unrestricted cash on the balance sheet
of Holdings and its Subsidiaries at such time plus the difference of (a) the
Revolving Credit Facility at such time minus (b) Total Revolving Credit
Outstandings at such time.

“Excluded Subsidiary” means (a) each Foreign Subsidiary, (b) each Domestic
Subsidiary that is not a wholly owned Subsidiary for so long as such Subsidiary
is not a wholly owned Subsidiary, (c) each Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (d) each Immaterial Subsidiary, (e) each
Domestic Subsidiary acquired after the Closing Date to the extent that such
Domestic Subsidiary is prohibited by, or unable to obtain a required consent or
approval after commercially reasonable efforts to do so under, any applicable
contractual obligation (which contractual obligation was in effect prior to the
acquisition of such Person and was not entered into in contemplation of such
acquisition) or any applicable Laws from guaranteeing the Obligations and
(f) each Foreign Subsidiary Holding Company.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of net income Taxes), (x) by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or (y) as a result of a present or
former connection between such recipient and the jurisdiction (or any political
subdivision thereof) of the Governmental Authority imposing such Tax (other than
a connection arising solely from such recipient having executed, delivered or
received a payment under, or enforced, this Agreement), (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) any backup withholding Tax
that is required by the Code to be withheld from amounts payable to a recipient
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 11.14), any United States withholding Tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii) (determined without regard to any
exception in Section 3.01(e)(ii) relating to whether such Foreign Lender is
legally entitled to comply with the provisions of Section 3.01(e)(ii)), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 3.01(a)(ii) and (e) any Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit issued under the
Original Credit Agreement and described in Schedule 1.01.

“Existing Loan Documents” means the Loan Documents (as such term is defined in
the Original Credit Agreement).

“Existing Maturity Date” has the meaning specified in Section 2.14(a).

 

15



--------------------------------------------------------------------------------

“Existing Revolving Credit Commitments” means the Revolving Credit Commitments
(as such term is defined in the Original Credit Agreement) of the Existing
Revolving Credit Lenders under the Original Credit Agreement.

“Existing Revolving Credit Lender” means a Revolving Credit Lender (as such term
is defined in the Original Credit Agreement) under the Original Credit
Agreement.

“Existing Revolving Credit Loans” means the Revolving Credit Loans (as such term
is defined in the Original Credit Agreement) of the Existing Revolving Credit
Lenders under the Original Credit Agreement.

“Existing Term Lender” means a Term Lender (as such term is defined in the
Original Credit Agreement) under the Original Credit Agreement.

“Existing Term Loans” means the Term Loans (as such term is defined in the
Original Credit Agreement) of the Existing Term Lenders under the Original
Credit Agreement.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person out of the proceeds of property or casualty insurance or
condemnation awards (and payments in lieu thereof).

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated as of the Restatement Date, among
the Borrower and the Administrative Agent.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

 

16



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Pledgees” has the meaning specified in the definition of Equity
Interest Pledge Agreements.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
whose assets consist of Equity Interests in CFCs.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner,

 

17



--------------------------------------------------------------------------------

whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, Holdings, the Subsidiaries of Holdings listed
on Schedule 6.12 and each other Subsidiary of Holdings that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with the Holdings Guaranty
and each other guaranty and guaranty supplement, substantially in the form of
Exhibit F-1, executed and delivered by a Subsidiary to the Administrative Agent
pursuant to Section 6.12.

“Hazardous Materials” means all substances, pollutants or wastes that are
defined, listed or regulated under Environmental Law as “hazardous” or “toxic”
or “pollutants” (or terms of similar intent or meaning) including, but not
limited to, explosive or radioactive substances, petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, and infectious or medical wastes.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Holdings Guaranty” means the Guaranty made by Holdings, substantially in the
form of Exhibit F-2 to the Original Credit Agreement, executed and delivered by
Holdings on the Closing Date.

“Immaterial Subsidiary” means on any date, any Subsidiary that did not, as of
the last day of the fiscal quarter of Holdings most recently ended for which
financial statements are available, have, individually or collectively with all
other Domestic Subsidiaries which are

 

18



--------------------------------------------------------------------------------

wholly-owned by any Loan Party but are not Guarantors, either (i) assets with a
value in excess of 1.0% of total assets of, or (ii) revenues in an amount in
excess of 1.0% of the total revenues of, Holdings and its Subsidiaries on a
consolidated basis for the period of four consecutive fiscal quarters ended on
such day.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes.

 

19



--------------------------------------------------------------------------------

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Revolving Credit Loan” means each Revolving Credit Loan deemed made on
the Restatement Date pursuant to Section 2.01(b).

“Intellectual Property Security Agreement” means, collectively, each Copyright
Security Agreement, each Patent Security Agreement, and each Trademark Security
Agreement (as each such term is defined in the Security Agreement), together
with each IP Security Agreement Supplement, in each case as amended from time to
time.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Inventory” has the meaning specified in Section 1 of the Security Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.

 

20



--------------------------------------------------------------------------------

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment. If the Borrower or any Subsidiary
issues, sells or otherwise disposes of any Equity Interests of a Person that is
a Subsidiary (in a Disposition permitted hereunder) such that, after giving
effect thereto, such Person is no longer a Subsidiary, any Investment by the
Borrower or such Subsidiary in such person remaining after giving effect thereto
will not be deemed to be a new Investment at such time. Except as otherwise
provided for herein, the amount of an Investment shall be its fair market value
at the time the Investment is made and without giving effect to subsequent
changes in value.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” any Copyright Security Agreement, Patent
Security Agreement or Trademark Security Agreement (as each term is defined in
the Security Agreement) executed after the Closing Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 11.20.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

21



--------------------------------------------------------------------------------

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be issued in
Dollars or in Euros.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $5,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty (including the Holdings Guaranty), (d) the Collateral Documents,
(e) the Fee Letter, (f) each Issuer Document; and (g) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.17
of this Agreement.

 

22



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of 5% or more in any fiscal year of the aggregate annual revenues of
Holdings and its Subsidiaries for the immediately preceding fiscal year and
which contract, if terminated prior to its stated expiration date, could
reasonably be expected to have a Material Adverse Effect.

“Material Properties” means the real properties of the Loan Parties (a) as of
the Closing Date, located in Mukilteo, WA, Orlando, FL and East Setauket, NY,
along with (b) any additional real property owned in fee and acquired after the
Closing Date with a fair market value in excess of $5,000,000 and designated by
the Administrative Agent as a “Material Property.”

“Maturity Date” means the earliest of (a) with respect to the Revolving Credit
Facility, the earliest of (x) December 27, 2017 (or, if maturity is extended
pursuant to Section 2.14, such extended maturity date as determined pursuant to
such Section), (y) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (z) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02 and (b) with respect to the Term Facility, the earliest of
(x) December 27, 2017 (or, if maturity is extended pursuant to Section 2.14,
such extended maturity date as determined pursuant to such Section), (y) the
date of prepayment of the Term Loans in full in cash pursuant to Section 2.05,
and (z) the date of acceleration of the Loans pursuant to Section 8.02;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, each deed of trust, trust deed, deed to secure
debt, or mortgage, executed by a Loan Party in favor of the Agent and covering
the Material Properties, as the same may be amended, modified and/or replaced
from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

23



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by any Loan
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) the non-cash impact of
acquisition method accounting, (d) non-cash losses attributable to the mark to
market movement in the valuation of hedging obligations (to the extent the cash
impact resulting from such loss has not been realized) or other derivative
instruments pursuant to Financial Accounting Standards Accounting Standards
Codification No. 815—Derivatives and Hedging, (e) non-cash losses from
Dispositions for such period and (f) other non-cash charges, expenses or
charges, including expenses and costs that result from stock based awards,
partnership interest based awards and similar incentive based awards or
arrangements.

“New Revolving Credit Lender” means a Revolving Credit Lender that was not an
Existing Revolving Credit Lender.

“Non-Extending Lender” has the meaning specified in Section 2.14(b).

 

24



--------------------------------------------------------------------------------

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice Date” has the meaning specified in Section 2.14(b).

“Not Otherwise Applied” means, with reference to any amount of net cash proceeds
of any issuance or sales of the Borrower’s or Holdings’ Equity Interests or
contributions to the Borrower’s or Holdings’ capital, that such amount was not
previously applied in determining the permissibility of a transaction under the
Loan Documents where such permissibility was (or may have been) contingent on
receipt of such amount or utilization of such amount for a specified purpose.
The Borrower shall promptly notify the Administrative Agent of any application
of such amount as contemplated above.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the recitals.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

25



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in Euros, the rate
of interest per annum at which overnight deposits in Euros, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code, other than a
Multiemployer Plan.

“Permitted Acquisition” has the meaning specified in Section 7.03(j).

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Subordinated Debt” means unsecured Indebtedness of the Borrower or
any of its Subsidiaries; provided that

(a) there shall be no scheduled payments of principal in respect of such
Indebtedness prior to 180 days after the Maturity Date,

(b) the final maturity of such Indebtedness shall not be earlier than 180 days
after the Maturity Date, and

(c) such Indebtedness shall be subordinated in right of payment to the
Obligations, and have payment blockage and standstill provisions with respect to
exercise of remedies on terms that are reasonably acceptable to the
Administrative Agent at the time of issuance thereof.

 

26



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in Section 5(i) of the Security
Agreement.

“Pledged Interests” has the meaning specified in Section 1 of the Security
Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Money Indebtedness” means Indebtedness of any Person incurred for the
purpose of financing all or any part of the purchase price or cost of
acquisition, repair, construction or improvement of property or assets used or
useful in the business of such Person.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Receivables” means “Accounts” as defined in Section 1 of the Security
Agreement.

“Reduction Amount” has the meaning specified in Section 2.05(b)(viii).

“Refinanced Term Loans” has the meaning specified in Section 11.01.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Replacement Term Loans” has the meaning specified in Section 11.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

27



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, two or more Lenders
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, two or more
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

“Required Term Lenders” means, as of any date of determination, two or more Term
Lenders holding more than 50% of the Term Facility on such date; provided that
the portion of the Term Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term Lenders.

“Responsible Officer” means (a) with respect to the Borrower or Holdings, the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer or controller of such Loan Party and (b) for non-financial
matters, and for any Loan Party other than the Borrower or Holdings, any other
senior executive officer of the applicable Loan Party so designated by any of
the foregoing officers listed in clause (a) of this definition in a notice to
the Administrative Agent and certified by such foregoing officer(s) to be duly
authorized under such Loan Party’s Organization Documents. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Date” means the first date all the conditions precedent in Sections
4.01 and 4.02 are satisfied or waived in accordance with Section 11.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

28



--------------------------------------------------------------------------------

“Revaluation Date” means with respect to any Letter of Credit denominated in
Euros, each of the following: (i) each date of issuance of such Letter of
Credit, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
L/C Issuer under any such Letter of Credit, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

29



--------------------------------------------------------------------------------

“Security Agreement” means the security agreement executed as of the Closing
Date, in substantially the form of Exhibit G-1 to the Original Credit Agreement
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 6.12, in each case as amended.

“Security Agreement Supplement” means a “Joinder” under and as defined in the
Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Spot Rate” for any currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Euros.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

30



--------------------------------------------------------------------------------

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent” means Silicon Valley Bank in its capacity as syndication
agent under this Agreement.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

31



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided that the amount of any
obligation in respect of any sale-leaseback transaction shall be the present
value, discounted in accordance with GAAP (as in effect on the date hereof) at
the interest rate implicit in the related lease, of the obligations of the
lessee for net rental payments over the remaining term of such lease (including
any period for which such lease has been extended or may, at the option of the
lessor be extended).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means, at any time, (a) on or prior to the Restatement Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means at any time, (a) on or prior to the Restatement Date, any
Lender that has a Term Commitment at such time and (b) at any time after the
Restatement Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-2.

“Threshold Amount” means $5,000,000.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

32



--------------------------------------------------------------------------------

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Indebtedness
of the Borrower and its Subsidiaries and the termination of all commitments with
respect thereto, and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Security Agreement” means the security agreement dated as of the Closing
Date and governed by United Kingdom law securing the assets of the Loan Parties
organized under United Kingdom Law, in substantially the form of Exhibit G-2 to
the Original Credit Agreement, as the same may be supplemented, modified,
amended and/or restated or replaced from time to time.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

1.02 Other Interpretive Provisions

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof,”
“hereto” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and

 

33



--------------------------------------------------------------------------------

regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

 

34



--------------------------------------------------------------------------------

1.04 Rounding

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07 Exchange Rates; Currency Equivalents Generally

(a) Any amount specified in this Agreement (other than in Articles II, IX and X)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate for the purchase of such
currency with Dollars.

(b) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(c) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in Euros, such amount shall be the Euro Equivalent of such Dollar
amount (rounded to the nearest Euro, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent or the L/C Issuer, as the case may be.

 

35



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans

(a) The Term Borrowing.

(i) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a single loan to the Borrower on the Restatement Date
in an amount not to exceed such Term Lender’s Term Commitment. The Term
Borrowing shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Term Commitments. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans as further provided herein.

(ii) Proceeds of the Term Loans shall be applied as follows:

(A) First, to repay the Existing Term Loans in full, together with accrued
interest thereon and any amounts payable under Section 3.05 of the Original
Credit Agreement;

(B) Second, to repay the Existing Revolving Credit Loans in full, together with
accrued interest thereon and any amounts payable under Section 3.05 of the
Original Credit Agreement; and

(C) Last, to the Borrower.

(iii) In connection with the foregoing, each Existing Term Lender and each
Existing Revolving Lender shall return any notes issued to such Lender to the
Administrative Agent for cancellation. The Administrative Agent shall promptly
return such notes to the Borrower once cancelled.

(b) The Revolving Credit Borrowings.

(i) Subject to the terms and conditions set forth herein, each Revolving Credit
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

36



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
Term Facility or Revolving Credit Facility, as the case may be, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Term Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension,

 

37



--------------------------------------------------------------------------------

Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the continuance of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect in respect of the
Revolving Credit Facility.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select the Eurodollar Rate for the initial Credit Extension.

2.03 Letters of Credit

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Restatement Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or Euros for the account of the
Borrower or its Subsidiaries that are Guarantors, and to amend or extend Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries that are Guarantors and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the

 

38



--------------------------------------------------------------------------------

Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Restatement Date shall be subject
to and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Restatement Date and which the
L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

39



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or Euros;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an

 

40



--------------------------------------------------------------------------------

initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of

 

41



--------------------------------------------------------------------------------

Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Euros, the Borrower shall reimburse the L/C Issuer in Euros,
unless (A) the L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall

 

42



--------------------------------------------------------------------------------

have notified the L/C Issuer promptly following receipt of the notice of drawing
that the Borrower will reimburse the L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in Euros, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination. Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in Euros (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in Euros) (the “Unreimbursed Amount”), and the amount of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.
In such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

43



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the applicable
Overnight Rate from time to time in effect and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the Euro to the Borrower or any Subsidiary or in the relevant currency markets
generally; or

 

45



--------------------------------------------------------------------------------

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit

 

46



--------------------------------------------------------------------------------

Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.18(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate
specified in the Fee Letter, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary that is a Guarantor, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Guarantor inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of the other Loan Parties.

 

47



--------------------------------------------------------------------------------

2.04 Swing Line Loans

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender at such
time, plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

 

48



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

49



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments

(a) Optional.

(i) Subject to the last sentence of this Section 2.05(a)(i), the Borrower may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or

 

50



--------------------------------------------------------------------------------

penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof in direct order of
maturity (unless otherwise directed by the Borrower), and each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) If any Loan Party or any of its Domestic Subsidiaries Disposes of any
property pursuant to Section 7.05(l) which results in the realization by such
Person of Net Cash Proceeds, the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds immediately upon receipt
thereof by such Person (such prepayments to be applied as set forth in clauses
(v) and (viii) below); provided, however, that, at the election of the Borrower
(as notified by the Borrower to the Administrative Agent on or prior to the date
of such Disposition), and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may reinvest all or any portion
of such Net Cash Proceeds in assets used or useful in the business of the Loan
Parties so long as within 365 days after the receipt of such Net Cash Proceeds,
either (x) such purchase shall have been consummated or (y) a binding definitive
agreement for such purchase shall have been entered into and such purchase shall
have been consummated within 180 days after such binding definitive agreement,
in

 

51



--------------------------------------------------------------------------------

each of cases (x) and (y) as certified by the Borrower in writing to the
Administrative Agent; and provided further, however, that any Net Cash Proceeds
not subject to such definitive agreement or so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(i).

(ii) [Intentionally Omitted].

(iii) Upon the incurrence or issuance by Holdings or any of its Subsidiaries of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by Holdings or such Subsidiary (such
prepayments to be applied as set forth in clauses (v) and (viii) below).

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
any Loan Party or any of its Domestic Subsidiaries, and not otherwise included
in clause (i) of this Section 2.05(b), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clauses (v) and (viii) below);
provided, however, that with respect to any proceeds of insurance, condemnation
awards (or payments in lieu thereof) or indemnity payments, at the election of
the Borrower (as notified by the Borrower to the Administrative Agent on or
prior to the date of receipt of such insurance proceeds, condemnation awards or
indemnity payments), and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may apply within 365 days after
the receipt of such cash proceeds either (x) to replace or repair the equipment,
fixed assets or real property in respect of which such cash proceeds were
received or to the acquisition of assets used or useful in the business of the
Loan Parties or (y) enter into a binding definitive agreement for such
replacement, repair or acquisition and such replacement, repair or acquisition
shall have been completed within 180 days after such binding definitive
agreement; and provided, further, however, that any cash proceeds not so applied
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(iv).

(v) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term Facility and to the
principal repayment installments thereof (including, for the avoidance of doubt,
the payment on the Maturity Date with respect to the Term Facility) in inverse
order of maturity and, second, to the Revolving Credit Facility in the manner
set forth in clause (viii) of this Section 2.05(b).

(vi) Notwithstanding any of the other provisions of clause (i), (iii) or (iv) of
this Section 2.05(b), so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (i), (iii) or (iv) of this Section 2.05(b), the aggregate
amount of Net Cash Proceeds required by such clause to be applied to prepay
Loans on such date is less than or equal to $1,000,000, the Borrower may defer
such prepayment until the first date on which the aggregate amount

 

52



--------------------------------------------------------------------------------

of Net Cash Proceeds or other amounts otherwise required under clause (i),
(iii) or (iv) of this Section 2.05(b) to be applied to prepay Loans exceeds
$1,000,000. During such deferral period the Borrower may apply all or any part
of such aggregate amount to prepay Revolving Credit Loans and may, subject to
the fulfillment of the applicable conditions set forth in Article IV, reborrow
such amounts (which amounts, to the extent originally constituting Net Cash
Proceeds, shall be deemed to retain their original character as Net Cash
Proceeds when so reborrowed) for application as required by this
Section 2.05(b). Upon the occurrence of a Default under Section 8.01(a) or
Section 8.01(f), or an Event of Default during any such deferral period, the
Borrower shall immediately prepay the Loans in the amount of all Net Cash
Proceeds received by the Borrower and other amounts, as applicable, that are
required to be applied to prepay Loans under this Section 2.05(b) (without
giving effect to the first and second sentences of this clause (vi)) but which
have not previously been so applied.

(vii) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, in either such case, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

(viii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (iii) or (iv) of this Section 2.05(b), the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Revolving Credit Loans outstanding at such time and the
Cash Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business, and the Revolving Credit Facility shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.06(b)(ii) and Section 2.06(b)(iii). Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.

2.06 Termination or Reduction of Commitments

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any

 

53



--------------------------------------------------------------------------------

concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, or
(C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Letter of Credit Sublimit.

(b) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.

(ii) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b)(i),
(iii) or (iv) by an amount equal to the applicable Reduction Amount.

(iii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07 Repayment of Loans

(a) Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):

 

Date

   Amount  

January 15, 2013

   $ 1,875,000   

April 15, 2013

   $ 1,875,000   

July 15, 2013

   $ 1,875,000   

October 15, 2013

   $ 1,875,000   

January 15, 2014

   $ 1,875,000   

April 15, 2014

   $ 1,875,000   

July 15, 2014

   $ 1,875,000   

 

54



--------------------------------------------------------------------------------

Date

   Amount  

October 15, 2014

   $ 1,875,000   

January 15, 2015

   $ 1,875,000   

April 15, 2015

   $ 1,875,000   

July 15, 2015

   $ 1,875,000   

October 15, 2015

   $ 1,875,000   

January 15, 2016

   $ 1,875,000   

April 15, 2016

   $ 1,875,000   

July 15, 2016

   $ 1,875,000   

October 15, 2016

   $ 1,875,000   

January 15, 2017

   $ 1,875,000   

April 15, 2017

   $ 1,875,000   

July 15, 2017

   $ 1,875,000   

October 15, 2017

   $ 1,875,000   

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08 Interest

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b)

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

55



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default is
continuing, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Restatement
Date, and on the last day of the Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

56



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by Holdings as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

57



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b)

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower

 

58



--------------------------------------------------------------------------------

for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

59



--------------------------------------------------------------------------------

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.17, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant in compliance with Section 11.06.

 

60



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Extension of Maturity Date in respect of Term Loans or Revolving Credit
Facility

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 45 days and not
later than 35 days prior to the Maturity Date then in effect hereunder in
respect of any Facility (the “Existing Maturity Date”), request that each
applicable Lender extend such Lender’s Maturity Date in respect of such Facility
for an additional 364 days from the Existing Maturity Date.

(b) Lender Elections to Extend. Each Lender under the applicable Facility,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not earlier than 30 days prior to the Existing
Maturity Date and not later than the date (the “Notice Date”) that is 20 days
prior to the Existing Maturity Date, advise the Administrative Agent whether or
not such Lender agrees to such extension (and each Lender that determines not to
so extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender under the applicable Facility to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 days prior to the Existing Maturity Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right to replace
each Non-Extending Lender with, and add as Lenders under the applicable Facility
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Lender”) as provided in Section 11.14; provided that each
of such Additional Commitment Lenders shall enter into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the Existing Maturity Date, undertake a Revolving Credit Commitment or a
Term Loan (and, if any such Additional Commitment Lender in respect of the
Revolving Credit Facility is already a Revolving Credit Lender, its Revolving
Credit Commitment shall be in addition to any other Revolving Credit Commitment
of such Lender hereunder on such date; if any such Additional Commitment Lender
in respect of the Term Facility is already a Term Lender, its Term Loan shall be
in addition to any other Term Loan of such Lender).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments of the Revolving Credit Lenders that have agreed so to extend
their Maturity Date (each, an “Extending Lender”) and the additional Revolving
Credit Commitments of the Additional Commitment Lenders shall be more than 50%
of the aggregate amount of the

 

61



--------------------------------------------------------------------------------

Revolving Credit Commitments in effect immediately prior to the Existing
Maturity Date, then, effective as of the Existing Maturity Date, the Maturity
Date in respect of the Revolving Credit Facility of each Extending Lender and of
each Additional Commitment Lender shall be extended to the date falling 364 days
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Revolving Credit
Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Existing Maturity Date (in sufficient copies
for each Extending Lender and each Additional Commitment Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Existing Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (B) no Default or Event of Default exists. In addition, on the
Maturity Date of each Non-Extending Lender, the Borrower shall prepay any Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Committed Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.15 Increase in Revolving Credit Facility

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Borrower may from time to time, request an increase in the Revolving Credit
Facility by an amount (for all such requests, when aggregated with any increases
under Section 2.16) not exceeding $50,000,000; provided that any such request
for an increase shall be in a minimum amount of $5,000,000. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Revolving Credit Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Revolving Credit Lenders).

(b) Lender Elections to Increase. Each Revolving Credit Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.

 

62



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Revolving Credit Lenders.
The Administrative Agent shall notify the Borrower and each Revolving Credit
Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Revolving Credit Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default or Event of Default exists. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Revolving Credit Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.16 Increase in Term Facility

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Term Lenders), the
Borrower may from time to time, request an increase in the Term Loans or a new
tranche of Term Loans (an (“Incremental Tranche”) by an amount (for all such
requests, when aggregated with any increases under Section 2.15) not exceeding
$50,000,000; provided that any such request for an increase shall be in a
minimum amount of $5,000,000. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Term Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Term Lenders).

 

63



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term Loans or participate in the Incremental Tranche and, if so,
whether by an amount equal to, greater than, or less than its ratable portion
(based on such Term Lender’s Applicable Percentage in respect of the Term
Facility) of such requested increase. Any Term Lender not responding within such
time period shall be deemed to have declined to increase its Term Loans.

(c) Notification by Administrative Agent; Additional Term Lenders. The
Administrative Agent shall notify the Borrower and each Term Lender of the Term
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Term Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Effective Date and Allocations. If the Term Loans are increased or an
Incremental Tranche is added in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Term Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Term Lenders of the final
allocation of such increase or Incremental Tranche and the Term Increase
Effective Date. As of the Term Increase Effective Date, (a) for an increase in
the Term Loans, the amortization schedule for the Term Loans set forth in
Section 2.07(b) shall be amended to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Term
Loans being made on such date, such aggregate amount to be applied to increase
such installments ratably in accordance with the amounts in effect immediately
prior to the Term Increase Effective Date, pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrower, each participating Term Lender,
if any, each additional lender, if any, and the Administrative Agent or (b) such
Incremental Tranche (i) shall rank pari passu in right of payment and of
security with the Revolving Credit Loans and the Term Loans, (ii) shall not
mature earlier than the Maturity Date and shall have a weighted average life to
maturity no shorter than the weighted average life to maturity of the Term Loans
(except by virtue of amortization of or prepayment of such Term Loans prior to
such date of determination) and (iii) except as set forth above, shall be
treated substantially the same as the Term Loans (in each case, including with
respect to mandatory and voluntary prepayments), provided that the interest
rates and amortization schedule (subject to clause (ii) above) applicable to the
Incremental Tranche shall be determined by the Borrower and the lenders thereof
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdings, the Borrower, each
participating Term Lender, if any, each additional lender, if any, and the
Administrative Agent; provided further that (i) if the Applicable Rate (which,
for such purposes only, shall be deemed to include all upfront or similar fees
or original issue discount that are paid to all Lenders (and not any one Lender)
providing such Incremental Tranche) relating to any Incremental Tranche exceeds
the Applicable Rate relating to the existing Term Loans immediately prior to the
effectiveness of the applicable

 

64



--------------------------------------------------------------------------------

Incremental Amendment by more than 0.50%, the Applicable Rate relating to the
existing Term Loans shall be adjusted to be equal to the Applicable Rate (which,
for such purposes only, shall be deemed to include all upfront or similar fees
or original issue discount that are paid to all Lenders (and not any one Lender)
providing such Incremental Tranche) relating to such Incremental Tranche minus
0.50%.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Term Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Term Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) no Default or Event of Default exists
and (C) the final maturity date of the additional Term Loans is no earlier than
the Maturity Date applicable to the Term Loan Facility and the weighted average
life to maturity of the additional Term Loans is no earlier than the weighted
average life to maturity of the Term Loan Facility. The additional Term Loans
shall be made by the Term Lenders participating therein pursuant to the
procedures set forth in Section 2.02.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.17 Cash Collateral

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations in an amount equal to 100% of such
Outstanding Amount, or (ii) if, as of the Maturity Date, any L/C Obligation for
any reason remains outstanding, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in an amount
equal to 105% of such Outstanding Amount. At any time that there shall exist a
Defaulting Lender, promptly following the request of the Administrative Agent,
the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America. The Borrower, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to

 

65



--------------------------------------------------------------------------------

maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.18 Defaulting Lenders

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as

 

66



--------------------------------------------------------------------------------

may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund

 

67



--------------------------------------------------------------------------------

participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Committed Loans of that
Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrower, any other Loan Party or the Administrative Agent to withhold or deduct
any Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower, such other Loan Party or the Administrative Agent,
as the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If the Borrower, any other Loan Party or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower or such other Loan Party, as the
case may be, shall be increased as necessary so that after

 

68



--------------------------------------------------------------------------------

any required withholding or the making of all required deductions (including
deductions on account of Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower and Other Loan Parties. Without
limiting the provisions of subsection (a) above, the Borrower and each other
Loan Party shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
and each other Loan Party shall, and do hereby, jointly and severally, indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within 20 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower, any other Loan Party or the Administrative
Agent or paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 20 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower, any other Loan
Party or the Administrative Agent pursuant to subsection (e). Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

69



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower, any other
Loan Party or the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower and such other Loan Party shall each deliver
to the Administrative Agent or the Administrative Agent shall deliver to the
Borrower and Holdings, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower, the applicable other Loan Party or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes
(including withholding under FATCA), (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower or other Loan Party, as the case may be
pursuant to this Agreement or otherwise to establish such Lender’s status for
withholding tax purposes (including withholding under FATCA) in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower or any
other Loan Party, as the case may be is resident for tax purposes in the United
States,

(A) any Lender, the L/C Issuer or the Administrative Agent that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Person becomes a party to this Agreement executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Person is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

70



--------------------------------------------------------------------------------

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate in the
form of Exhibit J and (y) executed originals of Internal Revenue Service Form
W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause Section 3.01(e)(ii)(C), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower, any other Loan Party or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.

 

71



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or any other Loan Party, as the
case may be or with respect to which the Borrower or any other Loan Party, as
the case may be has paid additional amounts pursuant to this Section, it shall
pay to the Borrower or such other Loan Party, as the case may be an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or such other Loan Party, as the case may be under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower or such other Loan Party, as the case
may be, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to the Borrower or such other Loan
Party, as the case may be (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower,
any other Loan Party or any other Person.

3.02 Illegality

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such

 

72



--------------------------------------------------------------------------------

day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

3.03 Inability to Determine Rates

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
Eurodollar Rate component in determining the Base Rate shall be disregarded, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for any Indemnified Taxes or Other Taxes, which are covered by Section 3.01 and
any Excluded Taxes); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than with respect to Taxes) affecting
this Agreement or Eurodollar Rate Loans made by such Lender or any Letter of
Credit or participation therein;

 

73



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

74



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.14;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations

 

75



--------------------------------------------------------------------------------

hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.14.

3.07 Survival

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction or waiver in accordance with
Section 11.01 of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Date (or, in the case of certificates of
governmental officials, a recent date before the Restatement Date):

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of Bank of America and each other
Lender requesting a Note;

(iii) an Ancillary Document Confirmation, along with:

(A) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all other effective financing statements filed
in all jurisdictions that the Administrative Agent may deem necessary in order
to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement that name any Loan Party as
debtor, together with copies of such financing statements as have been filed
since the Closing Date,

 

76



--------------------------------------------------------------------------------

(B) evidence that all action that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement has
been taken;

(iv) a certificate of an authorized officer of each Loan Party, attaching:
(a) either (x) a copy of the articles or certificate of incorporation of such
Loan Party certified as of a recent date by the Secretary of State of the state
of organization (or comparable official in the United Kingdom and Canada) of
such Loan Party or (y) a certification by a Responsible Officer of such Loan
Party that no changes have been made to such articles or certificate since the
Closing Date, in either case together with certificates of such official
attesting to the valid existence, good standing and qualification to engage in
business in such Loan Party’s jurisdiction of organization; (b) either (x) the
bylaws or operating agreement (or equivalent such constitutional document), as
applicable, of such Loan Party as in effect on the date of such certification or
(y) a certification by a Responsible Officer of such Loan Party that no changes
have been made to such bylaws or operating agreement since the Closing Date; and
(c) such certificates of resolutions or other action, incumbency and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(v) a favorable opinion of Latham & Watkins LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent;

(vi) a favorable opinion of local counsel to the Loan Parties in each
jurisdiction of organization of any Loan Party, addressed to the Administrative
Agent and each Lender, as to such matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request, in form and
substance reasonably satisfactory to the Administrative Agent;

(vii) [Intentionally Omitted];

(viii) a certificate, substantially in the form of Exhibit K, signed by a
Responsible Officer of the Borrower certifying (A) that the conditions specified
in Sections 4.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

77



--------------------------------------------------------------------------------

(ix) a certificate, substantially in the form of Exhibit L, from each Loan Party
attesting to the Solvency of each Loan Party before and after giving effect to
the Transaction, from its chief financial officer or other Responsible Officer;

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Restatement Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Restatement Date shall
have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Restatement Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) No changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding Holdings and its Subsidiaries or the Transaction after
December 31, 2011 that (A) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect or (B) purports to
adversely affect the Facilities or any other aspect of the Transaction.

(e) There shall be no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Borrower, threatened in writing or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

78



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(b) No Event of Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such

 

79



--------------------------------------------------------------------------------

Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries; except for conflicts or breaches which could not reasonably be
expected to have a Material Adverse Effect or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) those which have been duly obtained, taken, given or made and are
in full force and effect, (ii) those required under agreements that a Loan Party
is permitted to execute pursuant to this Agreement, (iii) those required by
applicable law or regulation, and (iv) those the failure of which to be obtained
would not reasonably be expected to have a Material Adverse Effect.

5.04 Binding Effect

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as may be limited by Debtor Relief Laws or by general
principals of equity.

5.05 Financial Statements; No Material Adverse Effect

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) except as disclosed in Schedule
5.05, show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

80



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated September 30, 2012, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheet of Holdings and its Subsidiaries as
at September 30, 2012, and the related consolidated pro forma statements of
income and cash flows of the Borrower and its Subsidiaries for the 6 months then
ended, certified by the chief financial officer or treasurer of the Borrower,
copies of which have been furnished to each Lender, fairly present the
consolidated pro forma financial condition of Holdings and its Subsidiaries as
at such date and the consolidated pro forma results of operations of Holdings
and its Subsidiaries for the period ended on such date, in each case giving
effect to the Transaction, all in accordance with GAAP.

(e) The consolidated forecasted balance sheet, and statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance.

5.06 Litigation

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) could reasonably be expected to materially adversely affect
the rights and remedies of the Administrative Agent and/or the Lenders under
this Agreement or any other Loan Document, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

81



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens; Investments

(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for Liens
permitted by the Loan Documents and such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, showing as
of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the date hereof (or the date of any updated schedules delivered pursuant to
Section 6.02(h)) the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof. Each Loan Party
and each of its Subsidiaries has good, marketable and insurable fee simple title
to the real property owned by such Loan Party or such Subsidiary, free and clear
of all Liens, other than Liens created or permitted by the Loan Documents.

(d)

(i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases of
real property under which any Loan Party is the lessee, showing as of the date
hereof (or the date of any updated schedules delivered pursuant to
Section 6.02(h)) the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. To the
knowledge of the Borrower, each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms,
except as may be limited by Debtor Relief Laws or by general principals of
equity.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the date hereof (or the date of any updated schedules
delivered pursuant to Section 6.02(h)) the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. To the knowledge of the Borrower, each such lease is the legal,
valid and binding obligation of the lessee thereof, enforceable in accordance
with its terms, except as may be limited by Debtor Relief Laws or by general
principals of equity and except as could not reasonably be expected to have a
Material Adverse Effect.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof (or
the date of any updated schedules delivered pursuant to Section 6.02(h)),
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

 

82



--------------------------------------------------------------------------------

5.09 Environmental Compliance

(a) Except as otherwise set forth in Schedule 5.09, the Borrower and its
Subsidiaries operate their respective businesses and properties in material
compliance with Environmental Laws and Environmental Permits and none of the
Borrower or its Subsidiaries are subject to Environmental Liability that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, (i) none of the properties
currently or, to the knowledge of the Borrower, formerly owned or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) to the knowledge of the Borrower, there are
and never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the
knowledge of the Borrower, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries that, in either case would require any
material reporting, investigation, assessment, remediation or response action;
(iii) there is no friable asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries that is not being maintained in material compliance with applicable
Environmental Laws or requires abatement or removal; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or to the knowledge of the Borrower formerly owned or operated by any
Loan Party or any of its Subsidiaries in a manner or quantity that would require
any material reporting, investigation, assessment, remediation or response
action.

(c) Except as otherwise set forth on Schedule 5.09, neither any Loan Party nor
any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
material investigation or assessment or remedial or response action relating to
any actual or threatened release, discharge or disposal of Hazardous Materials
at any site, location or operation, either voluntarily or pursuant to the order
of any Governmental Authority or the requirements of any Environmental Law; and
all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner that
could not reasonably be expected to result in material liability to any Loan
Party or any of its Subsidiaries.

5.10 Insurance

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts with such deductibles and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

 

83



--------------------------------------------------------------------------------

5.11 Taxes

Holdings and its Subsidiaries have filed all foreign, Federal and state income
tax returns and reports and other material tax returns and reports required to
be filed, and have paid all foreign, Federal and state income taxes and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. Neither Holdings nor any Subsidiary has
received written notice of any proposed tax assessment against Holdings or any
Subsidiary that would, if made, have a Material Adverse Effect.

5.12 ERISA Compliance

(a) Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan (other than a
Multiemployer Plan) is in compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws and (ii) each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code (or, where there is no determination letter but the
Pension Plan is based upon a master and prototype or volume submitter form, the
sponsor of such form has received a current advisory opinion as to the form upon
which the Borrower or any ERISA Affiliate is entitled rely under applicable
Internal Revenue Service procedures), or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred that would prevent, or cause the loss of,
such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan (other than any Multiemployer Plan) that could reasonably be
expected to have a Material Adverse Effect. To the best knowledge of the
Borrower, there are no pending or threatened claims, actions, or lawsuits, or
action by any Governmental Authority, with respect to any Multiemployer Plan
that could reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Borrower, there has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred with respect to any Pension Plan, (ii) to
the best knowledge of the Borrower, no ERISA Event has occurred with respect to
any Multiemployer Plan, (iii) no Borrower nor any ERISA Affiliate is aware of
any fact, event or circumstance that could reasonably be expected to constitute
or result in an ERISA Event with respect to any Pension Plan or Multiemployer
Plan; (iv) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (v) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (vi) neither the Borrower nor any ERISA Affiliate has engaged in a

 

84



--------------------------------------------------------------------------------

transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vii) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan,
except with respect to each of the foregoing clauses of this Section 5.12(c), as
would not reasonably be expected, individually or in the aggregate, to result in
any material liability.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), as of the later of (x) the date of the Audited Financial
Statements and (y) the most recent audited financial statements delivered
pursuant to Section 6.01(a):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Interests; Loan Parties

As of the Restatement Date (or the date of any updated schedules delivered
pursuant to Section 6.02(h) or any supplements delivered pursuant to
Section 6.12(a)(i)), no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except those created under
the Collateral Documents. No Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable and are owned by Holdings free
and clear of all Liens except those created under the Collateral Documents. Set
forth on Part (c) of Schedule 5.13 is a complete and accurate list of all Loan
Parties, showing as of the Restatement Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. As of the Restatement

 

85



--------------------------------------------------------------------------------

Date, the copy of the charter of each Loan Party and each amendment thereto
provided pursuant to Section 4.01(a) (or pursuant to Section 4.01(a) of the
Original Credit Agreement, as applicable) is a true and correct copy of each
such document, each of which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
or any margin security (within the meanings of Regulation U and Regulation T,
respectively, issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No written report, financial
statement, certificate or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) when taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16 Compliance with Laws

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.

Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights and other intellectual property rights (such ownership or right to use,
collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 5.17 is a complete and
accurate list of all such IP Rights registered or pending registration with the

 

86



--------------------------------------------------------------------------------

United Stated Copyright Office or the United States Patent and Trademark Office
and owned by each Loan Party as of the Restatement Date or the date of any
updated schedules delivered in accordance with Section 6.02(h) or any
supplements delivered pursuant to Section 6.12(a)(i). Except for such claims and
infringements asserted or pending that could not reasonably be expected to have
a Material Adverse Effect, no claim has been asserted and is pending against any
Loan Party by any Person challenging or questioning the use of any of such Loan
Party’s IP Rights or the validity or enforceability of any of such Loan Party’s
IP Rights, nor does any Loan Party know of any such claim, and, to the knowledge
of the Borrower, the use of any IP Rights (including the licensing of any such
IP Rights) by any Loan Party or any of its Subsidiaries does not infringe on the
rights of any Person. As of the Restatement Date or the date of any supplements
delivered pursuant to Section 6.12(a)(i), none of the material IP Rights of any
Loan Party or any of its Subsidiaries is subject to any licensing agreement or
similar arrangement to which such Loan Party is party other than
(i) non-exclusive licenses granted in the ordinary course of business and
(ii) as set forth on Schedule 5.17.

5.18 Solvency

Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.

5.19 Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.20 Labor Matters

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Restatement
Date and neither the Borrower nor any Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years.

5.21 Collateral Documents

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 7.01)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein. Except for filings completed on or prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

 

87



--------------------------------------------------------------------------------

5.22 Subordination of Permitted Subordinated Debt.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any documentation governing Permitted Subordinated Debt.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than in respect of indemnification, expense reimbursement,
yield protection or tax gross-up and contingent obligations in each case with
respect to which no claim has been made) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each Loan Party
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

6.01 Financial Statements

Deliver to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings (commencing with the fiscal year ended December 31,
2012), a consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of Ernst &
Young LLP or another independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than with respect to, or
resulting from an upcoming maturity date with respect to any Indebtedness of any
Loan Party (including Indebtedness under this Agreement) occurring within one
year from the time such report and opinion are delivered);

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings (commencing
with the fiscal quarter ended March 29, 2013), a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal quarter and for the portion
of Holdings’ fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Holdings as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

(c) as soon as available, but in any event no more than 60 days after the end of
each fiscal year of Holdings, an annual business plan and budget of Holdings and
its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower of consolidated

 

88



--------------------------------------------------------------------------------

balance sheets and statements of income or operations and cash flows of Holdings
and its Subsidiaries on a quarterly basis for the immediately following fiscal
year (including the fiscal year in which the Maturity Date for the Term Facility
occurs), in the form prepared for the board of directors of the Borrower.

The obligations in paragraphs (a) and (b) of this Section 6.01 may be satisfied
with respect to financial information by furnishing Holdings’ Form 10-K or 10-Q,
as applicable, filed with the SEC; provided that if Holdings is no longer filing
such forms, the financial information delivered pursuant to paragraphs (a) and
(b) must be in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information

Deliver to the Administrative Agent and each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2012), a duly completed
Compliance Certificate signed by a Responsible Officer of Holdings;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Holdings, and copies of all annual, regular, periodic and special reports and
registration statements which Holdings may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with
any national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) as soon as available, but in any event within 30 days after the end of each
fiscal year of Holdings, current certificates of property and liability
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;

 

89



--------------------------------------------------------------------------------

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against any Loan Party or any of its Subsidiaries of any liability
under Environmental Law or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;

(h) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, (i) a report supplementing Schedules 5.08(c),
5.08(d)(i) and 5.08(d)(ii), including an identification of all owned and leased
real property disposed of by any Loan Party or any Subsidiary thereof during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value thereof and, in
the case of leases of property, lessor, lessee, expiration date and annual
rental cost thereof) of all real property acquired or leased during such fiscal
year and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
(ii) a report supplementing Schedule 5.17, setting forth (A) a list of
registration numbers for all patents, trademarks, service marks and copyrights
awarded by the United States Copyright Office or the United States Patent and
Trademark Office to any Loan Party or any Subsidiary thereof during such fiscal
year and (B) a list of all patent applications, trademark applications, service
mark applications and copyright applications submitted by any Loan Party or any
Subsidiary thereof to the United States Copyright Office or the United States
Patent and Trademark Office during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedules 5.08(e) and 5.13
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent, and, where
applicable, accompanied by deeds of trust, trust deeds, deeds to secure debt,
mortgages, Security Agreement Supplements, or IP Security Agreement Supplements
executed by the applicable Loan Party; and

(i) promptly, to the extent permitted by (i) the confidentiality provisions of
any agreement applicable to any Loan Party or any Subsidiary thereof, or
(ii) any applicable attorney-client privilege, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.

 

90



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

91



--------------------------------------------------------------------------------

6.03 Notices.

(a) Promptly notify the Administrative Agent and each Lender of the occurrence
of any Default;

(b) Promptly (and in any event, within five Business Days of the Borrower’s
knowledge thereof) notify the Administrative Agent and each Lender of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including to the extent it has resulted or could reasonably be
expected to result in a Material Adverse Effect, the following: (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) Promptly (and in any event, within five Business Days of the Borrower’s
knowledge thereof) notify the Administrative Agent and each Lender of (i) the
occurrence of any ERISA Event, or (ii) if the Borrower or any ERISA Affiliate is
notified that any Pension Plan or Multiemployer Plan to which the Borrower or
any ERISA Affiliate contributes, or for which the Borrower or ERISA Affiliate
has any liability or contingent liability, is considered to be an “at-risk” plan
or a plan in “endangered’ or “critical” status within the meaning of Sections
430, 431, or 432 of the Code, or Sections 303, 304 or 305 of ERISA; and

(d) Promptly notify the Administrative Agent and each Lender of any material
change in accounting policies or financial reporting practices by any Loan Party
or any Subsidiary thereof, including any determination by the Borrower referred
to in Section 2.10(b).

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations

Pay and discharge as the same shall become due and payable (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
(other than a Lien permitted under Section 7.01); and (c) all Indebtedness in
excess of the Threshold Amount, as and when due and payable, but subject to any
applicable grace periods or subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

 

92



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
except in a transaction permitted by Section 7.04 or 7.05; (a) preserve, renew
and maintain in full force and effect its good standing under the Laws of the
jurisdiction of its, except to the extent the failure to do so by a Subsidiary
that is not a Guarantor could not reasonably be expected to have a Material
Adverse Effect; (c) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

6.07 Maintenance of Insurance

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

6.08 Compliance with Laws

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records

Maintain proper books of record and account, in which full, true and correct
entries in a manner sufficient to prepare financial statements in accordance
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Loan Party or such Subsidiary,
as the case may be.

 

93



--------------------------------------------------------------------------------

6.10 Inspection Rights

Permit, to the extent permitted by (i) the confidentiality provisions of any
agreement applicable to any Loan Party or any Subsidiary thereof, or (ii) any
applicable attorney-client privilege, representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, that an officer of the
Borrower shall be provided reasonable opportunity to participate in any such
discussion with the accountants; provided further such inspections shall be
coordinated through the Administrative Agent so that in the absence of an Event
of Default, not more than one such inspection shall occur in any calendar year.
Notwithstanding the foregoing, when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

6.11 Use of Proceeds

Use the proceeds of the Credit Extensions (i) for working capital, capital
expenditures, Permitted Acquisitions and other transactions permitted under
Section 7.03 and general corporate purposes not in contravention of any Law or
of any Loan Document and (ii) to refinance indebtedness existing under the
Original Credit Agreement.

6.12 Covenant to Guarantee Obligations and Give Security

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
of the Borrower (other than any Excluded Subsidiary) by any Loan Party, then the
Borrower shall, at the Borrower’s expense:

(i) within 10 days after such formation or acquisition, cause such Subsidiary,
along with all of its Subsidiaries that are not Excluded Subsidiaries, to duly
execute and deliver to the Administrative Agent a guaranty or guaranty
supplement in the form of Exhibit F-1, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

(ii) within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of each
such Subsidiary, in reasonable detail,

(iii) within 15 days after such formation or acquisition, cause each such
Subsidiary to duly execute and deliver to the Administrative Agent (x) if any
such Person owns any Material Properties, deeds of trust, trust deeds, deeds to
secure debt, and mortgages, and (y) Security Agreement Supplements, IP Security
Agreement Supplements (only with respect to any U.S. registrations and
applications for registration of IP Rights included in the Collateral and
excluding any “intent to use” trademark or service mark applications) (including
delivery of all Pledged Interests in and of each such Subsidiary, and other
security and pledge agreements, securing payment of all the Obligations of each
such Subsidiary under the Loan Documents and constituting Liens on all such real
and personal properties,

 

94



--------------------------------------------------------------------------------

(iv) within 30 days after such formation or acquisition, cause each such
Subsidiary to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of, and requested by, the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
Security Agreement Supplements, IP Security Agreement Supplements and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms,

(v) within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to such matters as the
Administrative Agent may reasonably request, and

(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each Material Property owned by the entity
that is the subject of such formation or acquisition title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such Material Property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

(b) Upon the acquisition of any Material Property by any Loan Party, if such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrower
shall, at the Borrower’s expense:

(i) within 10 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail reasonably satisfactory to the
Administrative Agent,

(ii) within 15 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, and mortgages in form and substance reasonably
satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,

(iii) within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

 

95



--------------------------------------------------------------------------------

(iv) within 60 days after such acquisition, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to such matters as the Administrative Agent may
reasonably request, and

(v) as promptly as practicable after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, such real property title reports, environmental assessment reports,
surveys, appraisals, flood zone certificates, evidence of compliance with zoning
requirements and other reports and documents, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent,

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower’s
expense:

(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Administrative
Agent,

(ii) within 15 days after such request, duly execute and deliver, and cause each
Loan Party (if it has not already done so) to duly execute and deliver, to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements (but not with respect to any Excluded Assets (as defined in the
Security Agreement)), as specified by and in form and substance satisfactory to
the Administrative Agent (including delivery of all Pledged Interests and
Pledged Debt in and of such Subsidiary, and other security and pledge
agreements, securing payment of all the Obligations of the applicable Loan Party
under the Loan Documents and constituting Liens on all such properties,

(iii) within 30 days after such request, take, and cause each Loan Party to
take, whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements, IP Security Agreement
Supplements and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms,

 

96



--------------------------------------------------------------------------------

(iv) within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request, and

(v) as promptly as practicable after such request, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned in fee by the Borrower and
its Subsidiaries, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

6.13 Compliance with Environmental Laws

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

6.14 Further Assurances

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

97



--------------------------------------------------------------------------------

6.15 Material Contracts

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than in respect of indemnification, expense reimbursement,
yield protection or tax gross-up and contingent obligations in each case with
respect to which no claim has been made) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Loan Parties
shall not, nor shall they permit any Subsidiary to, directly or indirectly:

7.01 Liens

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(c), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(c);

(c) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable (other than under ERISA) or delinquent and Liens (other than
Liens under ERISA) for taxes, assessments or governmental charges or levies
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) Liens created in the ordinary course of business and described in any of the
following clauses:

 

98



--------------------------------------------------------------------------------

(i) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(ii) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA;

(iii) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(iv) Liens on deposits to secure liability for premiums to insurance carriers or
securing insurance premium financing arrangements entered into in the ordinary
course of business;

(v) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods;

(vi) Liens in favor of Cash Management Banks securing Cash Management
Agreements;

(vii) Liens of a collecting bank under Section 4-208 of the UCC covering only
the items being collected upon;

(viii) Liens that are licenses of IP Rights granted by any Loan Party in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Loan Parties;

provided that the Liens described in any such clause (A) do not materially
detract from the value of the property of the Loan Parties, taken as a whole,
and do not materially impair the use thereof in the operation of the business of
the Loan Parties, taken as a whole and (B) if they secure obligations that are
then due and unpaid, are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

(e) the filing of UCC financing statements in connection with operating leases
or consignment of goods;

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(g) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and in
connection with Investments not otherwise prohibited by this Agreement; provided
that such Liens (i) attach only to such Investments and (ii) secure only
obligations incurred in the ordinary course and in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing or otherwise;

 

99



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens securing Indebtedness permitted under Section 7.02(i); provided that
such Liens do not at any time encumber any Collateral; and

(k) the replacement, extension or renewal of any Lien permitted by clause
(j) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby.

(l) Liens on property of a Person existing at the time such property is acquired
pursuant to a Permitted Acquisition or Investment permitted hereunder in each
case after the Restatement Date; provided that such Liens (i) do not extend to
property not subject to such Liens at the time of acquisition (other than
improvements thereon), (ii) are not created in anticipation or contemplation of
such acquisition, merger or consolidation and (iii) the Indebtedness secured
thereby is permitted under Section 7.02;

(m) Liens on any cash earnest money deposits made by a Loan Party in connection
with any letter of intent or purchase agreement entered into with respect to a
Permitted Acquisition or other Investment not otherwise prohibited by this
Agreement;

(n) leases of the properties of any Loan Party, in each case entered into in the
ordinary course of such Loan Party’s business so long as such leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Loan Party or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;

(o) Landlords’ and lessors’ Liens in respect of rent and other lease obligations
that are not past due by 90 days or which are being contested in good faith for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or court orders entered into in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;

(p) Liens granted to Hedge Banks in respect of Swap Contracts permitted under
Sections 7.02(h); and

(q) other Liens affecting property with an aggregate fair value not to exceed
$5,000,000, provided that no such Lien shall extend to or cover any Collateral.

 

100



--------------------------------------------------------------------------------

For the avoidance of doubt, Liens permitted in this Section 7.01 that secure any
Indebtedness or other obligation of any other Person, whether or not such
obligation is assumed by such Loan Party or such Subsidiary (or any right,
contingent or otherwise, of any such Person holding such obligation to obtain
any such Lien) shall only be permitted to the extent that the Guarantee (as
determined under clause (b) of the definition of “Guarantee”) would be permitted
under Section 7.02

7.02 Indebtedness

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower, which Indebtedness shall (i) in the
case of Indebtedness owed to a Loan Party, constitute “Pledged Debt” under the
Security Agreement, (ii) be subordinated in rights of payment to the Obligations
and (iii) be otherwise permitted under the provisions of Section 7.03;

(b) Indebtedness under the Loan Documents;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.02

(d) Indebtedness issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend, defease,
discharge, renew or replace Indebtedness incurred pursuant to Sections 7.02(c),
(d), (f) or (j) (“Refinanced Indebtedness”); provided that:

(i) the amount of such Refinanced Indebtedness is not increased at the time of
such refinancing, refunding, renewal, extension or replacement except by an
amount equal to a premium or other amounts paid, penalties and accrued and
unpaid interest paid thereon and fees, including any closing fees and original
issue discount and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, extension or replacement and by an amount equal
to any existing commitments unutilized thereunder,

(ii) the direct or any contingent obligor with respect to such Refinanced
Indebtedness is not changed, as a result of or in connection with such
refinancing, refunding, renewal, extension or replacement,

(iii) the terms relating to principal amount, amortization, collateral (if any)
and subordination (if any), and other material terms of any such refinancing,
refunding, renewing, extending or replacing Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are, taken as
a whole and determined in good faith by a Responsible Officer of the Borrower to
be, no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Refinanced
Indebtedness and the interest rate applicable to any such refinancing,
refunding, renewing, extending or replacing Indebtedness does not exceed the
then applicable market interest rate, and

 

101



--------------------------------------------------------------------------------

(iv) such refinancing, refunding, renewing, extending or replacing Indebtedness
has a final maturity that is no sooner than, and a weighted average life to
maturity that is no shorter than, such Refinanced Indebtedness;

(e) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;

(f) Purchase Money Indebtedness and Attributable Indebtedness in respect of
Capitalized Leases, Synthetic Lease Obligations and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $5,000,000;

(g) Indebtedness of any Person that becomes a Subsidiary of the Borrower and a
Guarantor after the date hereof in pursuant to a Permitted Acquisition, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower); and

(h) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, currency exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(i) Indebtedness arising from agreements of a Borrower, any of its Subsidiaries
or Holdings providing for indemnification, hold backs adjustment of purchase
price or similar obligations (including earn-outs), non-compete agreements,
deferred compensation or similar obligations, or from guaranties or letters of
credit, surety bonds or performance bonds, in each case entered into in
connection with Permitted Acquisitions, other Investments or Dispositions
permitted by this Agreement;

(j) Permitted Subordinated Debt; so long as both immediately prior and after
giving effect thereto, (A) no Default shall exist or result therefrom and
(B) after giving pro forma effect to such incurrence of Indebtedness, Holdings
and its Subsidiaries will be in pro forma compliance with the covenants set
forth in Section 7.10

(k) Indebtedness assumed in connection with any Permitted Acquisition; provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition and so long as both immediately prior and after giving effect
thereto, (A) no Default shall exist or result therefrom and (B) after giving pro
forma effect to such assumption of Indebtedness, Holdings and its Subsidiaries
will be in pro forma compliance with the covenants set forth in Section 7.10.

(l) Indebtedness consisting of promissory notes issued by Borrower, Holdings or
any Subsidiary of Holdings to current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Equity Interests of Holdings permitted
under Section 7.06(d);

 

102



--------------------------------------------------------------------------------

(m) Indebtedness incurred in the ordinary course of business in respect of,

(i) Cash Management Agreements with Cash Management Banks and in connection with
securities and commodities accounts,

(ii) overdraft facilities, employee credit card programs, netting services,
automatic clearinghouse arrangements and other cash management and similar
arrangements with respect to Foreign Subsidiaries,

(iii) performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees, return of money and similar obligations not in connection with money
borrowed, including those incurred to secure health, safety and environmental
obligations,

(iv) the endorsement of instruments for deposit or the financing of insurance
premiums,

(v) obligations to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services,

(vi) deferred compensation or similar arrangements to employees of a Borrower,
any Subsidiary of a Borrower or any direct or indirect parent thereof, either
existing on the Restatement Date and disclosed in writing to the Administrative
Agent and Lenders or entered into in connection with a Permitted Acquisition,
and

(vii) obligations to pay insurance premiums or take or pay obligations contained
in supply agreements.

(n) other unsecured Indebtedness of the Loan Parties in an aggregate principal
amount not to exceed $2,000,000 at any time outstanding; and

(o) other Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding.

Accrual of interest, the accretion of accreted value, amortization of original
issue discount, the payment of interest in the form of additional Indebtedness
with the same terms, and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall not
be deemed to be an incurrence of Indebtedness for purposes of this Section 7.02.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar Equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar Equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced.

 

103



--------------------------------------------------------------------------------

Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 7.02.

7.03 Investments

Make or hold any Investments, except:

(a) Investments held by Holdings, the Borrower and its Subsidiaries in the form
of cash or Cash Equivalents and Investments that were cash or Cash Equivalents
when made;

(b) Advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by Holdings, the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by Holdings, the Borrower and its Subsidiaries in Loan Parties
(other than Holdings), (iii) additional Investments by Subsidiaries of the
Borrower that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) additional Investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties in an aggregate amount invested pursuant
to this subclause (iv) from the date hereof not to exceed $10,000,000;

(d) intercompany loans and advances to Holdings to the extent that the Borrower
may pay dividends to Holdings pursuant to Section 7.06 (and in lieu of paying
such dividends); provided that such intercompany loans and advances shall be
unsecured and expressly subordinated in right of payment to the Obligations;

(e) Investments consisting of extensions of customer financing, credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

(f) Investments by any Loan Party in Swap Contracts permitted under
Section 7.02;

(g) Investments made as a result of the receipt of non-cash consideration from a
Disposition in compliance with Section 7.05;

(h) Guarantees permitted by Section 7.02;

 

104



--------------------------------------------------------------------------------

(i) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(e);

(j) the purchase or other acquisition (utilizing any combination of cash, Cash
Equivalents and the issuance of Qualified Equity Interests) of all of the Equity
Interests in, or all or substantially all of the property of, any Person (the
“Target”) that, upon the consummation thereof, will be wholly-owned directly by
the Borrower or one or more of its wholly-owned Subsidiaries (including as a
result of a merger or consolidation) (a “Permitted Acquisition”), including
investments that are acquired in connection with a Permitted Acquisition;
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) the lines of business of the Target shall not be substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business substantially related or incidental thereto or a
reasonable extension thereof;

(iii) such purchase or other acquisition shall be consented to by the
shareholders or board of directors or other equivalent governing body of the
Target;

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (B) immediately after giving effect to such purchase or other
acquisition, (x) Holdings and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.10, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby, (y) the Consolidated Leverage Ratio
for the twelve-month period ended as of the end of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.01(a) or (b) shall be no more than 2.25 : 1.00 calculated as though
such purchase or other acquisition had been consummated as of the first day of
the fiscal period covered thereby and (z) the Borrower shall have Excess
Availability of at least $25,000,000; and

(v) the Borrower shall have delivered to the Administrative Agent, at least five
Business Days prior to the date on which any such purchase or other acquisition
is to be consummated, a certificate of a Responsible Officer, in the form of
Exhibit N, certifying that all of the requirements set forth in this clause
(j) have been satisfied or will be satisfied on or prior to the consummation of
such purchase or other acquisition;

(k) Investments of any Person that becomes a Subsidiary on or after the date
hereof; provided that (i) such Investment exists at the time such Person is
acquired and (ii) such Investment is not made in anticipation or contemplation
of such Person becoming a Subsidiary;

 

105



--------------------------------------------------------------------------------

(l) Investments in the form of loans to officers, directors and employees of any
Loan Party or any Subsidiary of a Loan Party for the sole purpose of purchasing
Equity Interests (or purchase of such loans made by others) in an amount not to
exceed $2,000,000 at any time outstanding, so long as Holdings makes a capital
contribution of the proceeds of any such purchase to the Borrower;

(m) Investments made pursuant to a “rabbi trust” or similar employee benefit
plan or arrangement designed to defer the taxability of compensation to an
employee, officer or director or purchase payments made in connection with a
Permitted Acquisition;

(n) other Investments not exceeding $5,000,000 in the aggregate in any fiscal
year of the Borrower, plus the net cash proceeds of all issuance or sales of the
Borrower’s Equity Interests or contributions to the Borrower’s capital that were
Not Otherwise Applied.

7.04 Fundamental Changes

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party (other than Holdings) is merging
with another Subsidiary, such Loan Party shall be the continuing or surviving
Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party
(other than Holdings);

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of the
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving Person;

(e) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving corporation; and

 

106



--------------------------------------------------------------------------------

(f) any merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05.

7.05 Dispositions

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions consisting of (i) licenses or sublicenses of IP Rights
(including non-exclusive licenses of IP Rights) in the ordinary course of
business and (ii) the abandonment or other disposition of IP Rights that is, in
the reasonable good faith judgment of Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Loan
Parties taken as a whole;

(d) Dispositions resulting from (i) takings pursuant to the power of eminent
domain, condemnation or otherwise or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking or (ii) transfer of
destroyed property to insurance companies in exchange for insurance proceeds;

(e) liquidations or sales of Cash Equivalents (or investments that were Cash
Equivalents when made) for fair market value as determined in good faith by the
Borrower;

(f) Dispositions of equipment, leases or real property (other than Material Real
Property) for fair market value as determined in good faith by the Borrower, to
the extent that (i) such equipment or real property is exchanged for credit
against the purchase price of similar replacement property, (ii) the proceeds of
such Disposition of equipment or real property are reasonably promptly applied
to the purchase price of such replacement property or (iii) such Dispositions of
leases of real or personal property are in the ordinary course of business;

(g) the sale or discount by any Loan Party in each case without recourse and in
the ordinary course of business of overdue Receivables arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof;

(h) mergers and consolidations consummated in compliance with Section 7.04, and
Restricted Payments made in compliance with Section 7.06;

(i) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(j) Dispositions permitted by Section 7.04;

 

107



--------------------------------------------------------------------------------

(k) Dispositions by the Borrower and its Subsidiaries of the properties listed
on Schedule 7.05 pursuant to sale-leaseback transactions for fair market value,
provided that the Attributable Indebtedness incurred thereby is permitted under
Section 7.02 and the Net Cash Proceeds of such Dispositions are applied as set
forth in clauses (v) and (viii) of Section 2.05(b), subject to the reinvestment
provisions of clause (i) of Section 2.05(b);

(l) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) such Disposition
is at fair market value as determined in good faith by the Borrower and (iii) at
least 75% of the purchase price for such asset shall be paid to the Borrower or
such Subsidiary solely in cash; provided that, for purposes of this provision,
each of the following will be deemed to be cash: (x) any liabilities of any Loan
Party or any of its Subsidiaries that are assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases the Loan Party
or such Subsidiary from further liability and (y) any securities, notes or other
obligations received by a Loan Party or any such Subsidiary from such transferee
that are contemporaneously, subject to ordinary settlement periods, converted by
a Loan Party or such Subsidiary into cash, to the extent of the cash received in
that conversion; provided, further, that the Net Cash Proceeds of such
Disposition shall be applied pursuant to Section 2.05(b)(i); and

(m) so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(l).

To the extent the Required Lenders waive the provisions of this Section 7.05,
with respect to the Disposition of any Collateral, or any Collateral is Disposed
of as permitted by this Section 7.05, such Collateral shall be sold free and
clear of the Liens created by the Collateral Documents, and the Administrative
Agent shall take all actions it deems appropriate or are reasonably requested by
Borrower, at the sole expense of the Borrower, in order to effect the foregoing

7.06 Restricted Payments

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) Holdings. the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Qualified Equity Interests
of such Person;

(c) Holdings. the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its Equity Interests with the net cash proceeds received from the
substantially concurrent issue of new Qualified Equity Interests which are Not
Otherwise Applied;

 

108



--------------------------------------------------------------------------------

(d) the Borrower may make Restricted Payments to Holdings to enable Holdings to
redeem or repurchase Equity Interests from officers, directors, employees or
consultants of any Loan Party (or their Related Parties) in connection with the
exercise of stock options, stock appreciation rights or other equity incentives
or equity based incentives pursuant to management incentive plans or in
connection with the death or disability of such officers, directors, employees
or consultants (including, for the avoidance of doubt, any principal and
interest payable on notes issued under Section 7.02(k)); provided that in all
such cases the aggregate amount paid in respect of all such shares so redeemed
or repurchased does not exceed $2,000,000 in the aggregate in any fiscal year
(with unused amounts in any fiscal year rolled over to the following fiscal
year, up to a maximum of $8,000,000 in the aggregate);

(e) Holdings, the Borrower and its Subsidiaries may make repurchases of Equity
Interests deemed to occur upon the exercise of stock options if such Equity
Interests represent a portion of the exercise price thereof;

(f) Holdings, the Borrower and each Subsidiary may make payments on convertible
debt permitted hereunder to the extent such payments are either made with
Qualified Equity Interests (or the net cash proceeds of an issuance of Qualified
Equity Interests which are Not Otherwise Applied) or would otherwise be
permitted by Section 7.13;

(g) the Borrower may declare and pay cash dividends to Holdings in an amount
necessary to permit Holdings to pay:

(i) reasonable corporate and operating expenses (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business and to board of director observers);

(ii) franchise fees or similar taxes and fees required to maintain its corporate
existence; and

(iii) its (and its Subsidiaries’) proportionate share of the tax liability of
the affiliated group of corporations that file consolidated foreign or Federal
income tax returns (or that file state and local income tax returns on a
consolidated basis); and

(h) Holdings, the Borrower and its Subsidiaries may make repurchases of their
Equity Interests so long as (A) immediately before and immediately after giving
pro forma effect to any such repurchase, no Event of Default shall have occurred
and be continuing and (B) immediately after giving effect to such repurchase,
(x) Holdings and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 7.10, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
repurchase had been consummated as of the first day of the fiscal period covered
thereby, (y) the Consolidated Leverage Ratio for the twelve-month period ended
as of the end of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01(a) or (b) shall be no more than
2.25 : 1.00 calculated as though such repurchase had been consummated as of the
first day of the fiscal period covered thereby and (z) the Borrower shall have
Excess Availability of at least $25,000,000.

 

109



--------------------------------------------------------------------------------

7.07 Change in Nature of Business

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto or a reasonable
extension thereof.

7.08 Transactions with Affiliates

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on terms at least
as favorable (taken as a whole) to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties or between or among Subsidiaries of Holdings that are not Loan
Parties, (ii) director, officer and employee compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, in each case approved by the Board of
Directors of the applicable Loan Party, (iii) any issuance of securities, or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment arrangements, stock options, stock ownership
plans, including restricted stock plans, stock grants, directed share programs
and other equity based plans and the granting and stockholder rights of
registration rights approved by the Board of Directors of the Borrower, (iv) the
Loan Parties may enter into any indemnification agreement or any similar
arrangement with directors, officers, consultants and employees of the Loan
Parties in the ordinary course of business and may pay fees and indemnities to
directors, officers, consultants and employees of the Loan Parties and their
Subsidiaries in the ordinary course of business, (v) (a) any purchase by
Holdings of Equity Interests of the Borrower or any contribution by Holdings to
the equity capital of the Borrower and (b) any acquisition of Equity Interests
of Holdings and any contribution by any equity holder of Holdings to the equity
capital of Holdings, (vii) Restricted Payments permitted by Section 7.06 and
Investments permitted by Section 7.03, (viii) transactions pursuant to
agreements disclosed to the Administrative Agent on or prior to the Restatement
Date and (ix) the incurrence of intercompany Indebtedness permitted by
Section 7.02.

7.09 Use of Proceeds

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock or any margin security (within the meanings of Regulation U and Regulation
T, respectively, of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

110



--------------------------------------------------------------------------------

7.10 Financial Covenants

Commencing with the Measurement Period ending December 31, 2012:

(a) [Reserved]:

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the end of any Measurement Period to be greater than 2.75 : 1.00:

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the end of any Measurement Period to be less than
1.50 : 1.00:

7.11 Amendments of Organization Documents

Amend any of its Organization Documents in any material respect, in a manner
that is adverse to the rights or remedies of the Administrative Agent or the
Lenders in respect of the Loan Documents (whether at law, in equity or
otherwise), without the prior written consent of the Administrative Agent (not
to be unreasonably withheld).

7.12 Accounting Changes

Make any change in (a) accounting policies or reporting practices, except as
required by GAAP, or (b) fiscal year.

7.13 Prepayments, Amendments, Etc. of Indebtedness

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness, except (a) the prepayment of the
Credit Extensions in accordance with the terms of this Agreement, (b) regularly
scheduled or required repayments or redemptions of Indebtedness set forth in
Schedule 7.02 and refinancings in compliance with Section 7.02(d) and (c) the
conversion of any Indebtedness subordinated to the Obligations to Qualified
Equity Interests of Holdings.

(b) Amend, modify or change in any manner any term or condition of any
Indebtedness set forth in Schedule 7.02, except for any refinancing, refunding,
renewal or extension thereof permitted by Section 7.02(d).

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee or other amount due
hereunder or under any other Loan Document,; or

 

111



--------------------------------------------------------------------------------

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12 or Article VII; or (ii) any Guarantor fails to perform or observe any
term, covenant or agreement contained in the Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such default
shall not have been remedied or waived for 30 days after the earlier of (i) the
date an officer of such Loan Party becomes aware or should have become aware of
such default or (ii) receipt by the Borrower of notice from the Administrative
Agent or Required Lenders of such default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, in each case beyond the
grace period, if any, provided therefor or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, in each case beyond the grace period, if any, provided therefore, or
any other event occurs, the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and

 

112



--------------------------------------------------------------------------------

the appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and has not disputed coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of sixty consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. (a) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
(b) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “Senior Debt” (or any comparable term) or “Senior
Secured Financing” (or any comparable term) under and as defined in the
documentation relating to any Permitted Subordinated Debt or (ii) the
subordination provisions set forth in the documentation relating to any
Permitted Subordinated Debt shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
such Permitted Subordinated Debt, if applicable; or

(k) Change of Control. There occurs any Change of Control; or

 

113



--------------------------------------------------------------------------------

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 of the Original Credit Agreement or Section 6.12 shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority Lien (subject to Liens permitted by
Section 7.01) on a material portion of the Collateral purported to be covered
thereby; or

8.02 Remedies upon Event of Default

If (x) any Event of Default described in Section 8.01(f) occurs and is
continuing, automatically, and (y) any other Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) upon written notice to the Borrower by the Administrative Agent, declare the
commitment of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

(b) upon written notice to the Borrower by the Administrative Agent, declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

(c) upon written notice to the Borrower by the Administrative Agent, require
that the Borrower Cash Collateralize the L/C Obligations (in an amount equal to
the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender, in addition to remedies available
under applicable Law, the remedies set forth above and in the Collateral
Documents.

8.03 Application of Funds

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:

 

114



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c) and Section 2.17, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

115



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

116



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition

 

117



--------------------------------------------------------------------------------

hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation of Administrative Agent

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable

 

118



--------------------------------------------------------------------------------

to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
Documentation Agent, the Bookrunners, or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim

. In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

 

119



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

120



--------------------------------------------------------------------------------

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements

No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X.

CONTINUING GUARANTY

10.01 Guaranty

Each Guarantor party hereto that is a Domestic Subsidiary of Holdings and each
Subsidiary of Holdings that becomes a Guarantor after the date hereof pursuant
to Section 6.12, jointly and severally with each other Loan Party, hereby
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Borrower and of each other Guarantor to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
any Secured Cash Management Agreement or any Secured Hedge Agreement (including
all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Secured
Parties in connection with the collection or enforcement thereof). The

 

121



--------------------------------------------------------------------------------

Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Domestic Loan Parties, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Domestic Loan Party
under this Guaranty, and each Domestic Loan Party hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

10.02 Rights of Lenders

Each Domestic Loan Party consents and agrees that the Secured Parties may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuer and the Lenders in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Obligations. Without limiting the generality of the foregoing,
each Domestic Loan Party consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Domestic Loan Party or any other Domestic Loan Party under this Guaranty or
which, but for this provision, might operate as a discharge of any Domestic Loan
Party.

10.03 Certain Waivers

Each Domestic Loan Party waives (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower or any other guarantor; (b) any
defense based on any claim that any Domestic Loan Party’s obligations exceed or
are more burdensome than those of the Borrower or other Domestic Loan Party;
(c) the benefit of any statute of limitations affecting any Domestic Loan
Party’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Domestic Loan Party
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations.

 

122



--------------------------------------------------------------------------------

10.04 Obligations Independent

The obligations of each Domestic Loan Party hereunder are those of primary
obligor, and not merely as surety, and are independent of the Obligations and
the obligations of any other guarantor, and a separate action may be brought
against each Domestic Loan Party to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

10.05 Subrogation

No Domestic Loan Party shall exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty until all of the Obligations and any amounts payable under
this Guaranty have been indefeasibly paid and performed in full in cash and the
Commitments and the Facilities are terminated. If any amounts are paid to any
Domestic Loan Party in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

10.06 Termination; Reinstatement

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guaranty are indefeasibly
paid in full in cash and the Commitments and the Facilities with respect to the
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any Guarantor is made, or any of the
Secured Parties exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Domestic Loan Parties under this paragraph shall survive
termination of this Guaranty.

10.07 Subordination

Each Domestic Loan Party hereby subordinates the payment of all obligations and
indebtedness of the Borrower or any other Loan Party owing to such Domestic Loan
Party, whether now existing or hereafter arising, including but not limited to
any obligation of the Borrower to such Domestic Loan Party as subrogee of the
Secured Parties or resulting from such Domestic Loan Party’s performance under
this Guaranty, to the indefeasible payment in full in cash of all Obligations.
If the Secured Parties so request, any such obligation or indebtedness of any
Loan Party to any Domestic Loan Party shall be enforced and performance received
by such Domestic Loan Party as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of any Domestic
Loan Party under this Guaranty.

 

123



--------------------------------------------------------------------------------

10.08 Stay of Acceleration

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against any Domestic Loan Party under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by such Domestic Loan Party and the other Domestic Loan Parties
immediately upon demand by the Secured Parties.

10.09 Condition of Borrower

Each Domestic Loan Party acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from the Borrower and
any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as such
Domestic Loan Party requires, and that none of the Secured Parties has any duty,
and such Domestic Loan Party is not relying on the Secured Parties at any time,
to disclose to such Domestic Loan Party any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (such Domestic Loan Party waiving any duty on the part of the Secured
Parties to disclose such information and any defense relating to the failure to
provide the same).

10.10 Rights of Contribution.

The Domestic Loan Parties hereby agree, as among themselves, that if any
Domestic Loan Party shall become an Excess Funding Guarantor (as defined below)
by reason of the payment by such Guarantor of any Obligations, each other
Guarantor shall, on written demand of such Excess Funding Guarantor (but subject
to the next sentence), pay to such Excess Funding Guarantor an amount equal to
such Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Obligations. The payment obligation of a Domestic Loan Party to any Excess
Funding Guarantor under this Section shall be subordinate and subject in right
of payment to the prior payment in full in cash of the Obligations of such
Domestic Loan Party under the other provisions of this Article and of all other
Obligations (other than contingent indemnification obligations not yet asserted,
due or payable), and such Excess Funding Guarantor shall not exercise any right
or remedy with respect to such excess until payment and satisfaction in full in
cash of all of the Obligations.

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Obligations, a Domestic Loan Party that has paid an amount in excess of
its Pro Rata Share of such Obligations, (ii) “Excess Payment” means, in respect
of any Obligations, the amount paid by an Excess Funding Guarantor in excess of
its Pro Rata Share of such Obligations and (iii) “Pro Rata Share” means, for any
Domestic Loan Party, the ratio (expressed as a percentage) of (x) the amount by
which the aggregate present fair saleable value of all properties of such
Domestic Loan Party (excluding any Equity Interests of any other Domestic Loan
Party) exceeds the amount of all the debts and liabilities of such Loan Party
(including contingent, subordinated,

 

124



--------------------------------------------------------------------------------

unmatured and unliquidated liabilities, but excluding the obligations of such
Domestic Loan Party hereunder and any obligations of any other Domestic Loan
Party that have been Guaranteed by such Domestic Loan Party) to (y) the amount
by which the aggregate fair saleable value of all properties of all of the
Domestic Loan Parties exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Borrower and the Guarantors under the Loan
Documents) of all of the Domestic Loan Parties, determined (A) with respect to
any Domestic Loan Party that is a party hereto on the Restatement Date, as of
the Restatement Date, and (B) with respect to any other Domestic Loan Party, as
of the date such Domestic Loan Party becomes a Domestic Loan Party hereunder.

10.11 Joint and Several Obligations

(a) Each Guarantor which is a Domestic Loan Party hereby accepts joint and
several liability for the Loans and all other Obligations under the Loan
Documents in consideration of the financial accommodations to be provided to the
Borrower and other Loan Parties by the Lenders and the Administrative Agent
under the Loan Documents, for the mutual benefit, directly and indirectly, of
the Loan Parties and in consideration of the undertakings of the other
Guarantors which are Domestic Loan Parties to accept joint and several liability
for the Obligations.

(b) Each Domestic Loan Party represents and warrants to the Lenders and the
Administrative Agent that it is in the best interests of such Domestic Loan
Party to enter into this Agreement inasmuch as the Domestic Loan Parties will,
as a result of proceeds of the Loans being made available hereunder for working
capital and other financing needs of the Borrower, derive substantial direct and
indirect benefits from the Loans made from time to time to the Borrower by the
Lenders pursuant to this Agreement, and each Domestic Loan Party agrees that the
Administrative Agent and the Lenders are relying on this representation in
agreeing to make Loans to the Borrower.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided however that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

 

125



--------------------------------------------------------------------------------

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

 

126



--------------------------------------------------------------------------------

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender. In the event of an increase in the Revolving Credit Facility
in accordance with the provisions of Section 2.15 or an increase in the Term
Facility in accordance with the provisions of Section 2.16, the Administrative
Agent shall be permitted, on behalf of all Lenders (and is hereby authorized by
all such Lenders), to enter into amendments to this Agreement and all other Loan
Documents to provide for such increase in the Revolving Credit Facility or Term
Facility, as applicable, on the terms set forth in Section 2.15 or Section 2.16.
In no event shall the provisions of this paragraph obligate any Lender to
increase their Commitment hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.14; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding the foregoing,

(I) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders and the Borrower to add one or more additional
credit facilities to this Agreement (it being understood that no Lender shall
have any obligation to provide or to commit to provide all or any portion of any
such additional credit facility) and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and Revolving Loans and the accrued interest and
fees in respect thereof;

 

127



--------------------------------------------------------------------------------

(II) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing or exchange
of all outstanding Term Loans of any tranche (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus any
interest, premium or other amount due with respect to such Refinanced Term
Loans;

(III) guarantees, collateral security documents and related documents executed
by Holdings or Foreign Subsidiaries in connection with this Agreement may be in
a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended and waived with the consent of the Administrative
Agent at the request of the Borrower without the need to obtain the consent of
any other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents; and

(IV) this Agreement may be amended (or amended and restated) with the written
consent of the Administrative Agent, the Borrower and the participating Lenders
pursuant to an Incremental Amendment.

11.02 Notices; Effectiveness; Electronic Communications

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to Holdings, the Borrower, any other Guarantor, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

128



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any other Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials

 

129



--------------------------------------------------------------------------------

through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any other Loan Party,
any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrower, each other Loan Party, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

130



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them (including the
authority to call or otherwise assert a Default or Event of Default) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent and of one local counsel, in each applicable jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the L/C Issuer (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

131



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one counsel for all such Indemnitees, and
of one local counsel in each applicable jurisdiction for all such Indemnitees,
and in the event of any conflict of interest, additional counsel to the affected
parties), incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee; or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; or (z) arise solely out of the
presence or release of Hazardous Materials which first occurs on any property
after foreclosure or similar exercise of remedies by the Administrative Agent or
any Lender resulting in a transfer of title to a Lender or any other third party
and the Loan Parties no longer operate or occupy the property.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

132



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof, even if advised of the possibility thereof. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06 Successors and Assigns

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign

 

133



--------------------------------------------------------------------------------

or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (other than a
Defaulting Lender, subject to Section 2.18(b)) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

134



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is (x) from a
Term Loan Lender to a Lender, an Affiliate of a Lender or an Approved Fund or
(y) from a Revolving Credit Lender to a Revolving Credit Lender, an Affiliate of
a Revolving Credit Lender or an Approved Fund with respect to a Revolving Credit
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to Holdings or
any of Holdings’ Subsidiaries; provided that assignments of Term Loans shall be
permitted to Holdings or any of its Subsidiaries, so long as (i) any such
assignment is made pursuant to an offer to all Term Lenders pro rata, (ii) no
Event of Default has occurred and is continuing at the time of such assignment
and (iii) any Term Loans assigned to Holdings or any of its Subsidiaries are
cancelled immediately thereafter.

 

135



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons or Competitors of Holdings and its
Subsidiaries. No such assignment shall be made to a natural person or to any
competitor of Holdings or any of its Subsidiaries previously identified in
writing to the Agent as such.

(vii) Assignments to Borrower Affiliates. No such assignment shall be to an
Affiliate of Holdings (other than Holdings and its Subsidiaries pursuant to
clause (v) above); provided that each Lender shall have the right at any time to
sell, assign or transfer all or a portion of the Loans owing to it to any
Affiliate of Holdings that is not a Subsidiary of Holdings (such affiliate, an
“Affiliated Lender”) subject to the following limitations: (i) the aggregate
principal amount of Loans purchased by assignment pursuant to this Section
(vii) and held at any one time by Affiliated Lenders may not exceed 20% of the
outstanding principal amount of all Loans; (ii) each Affiliated Lender, solely
in its capacity as a Lender, hereby agrees that it shall have no right
whatsoever so long as such Person is an Affiliated Lender: (A) to vote with
respect to any amendment, modification, waiver, consent or other such action
with respect to any of the terms of this Agreement or any other Loan Document
and that it shall be deemed to have voted its interest as a Lender without
discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Affiliated Lenders; provided that,
notwithstanding the foregoing, (x) such assignee shall be permitted to vote if
such amendment, modification, waiver, consent or other such action
disproportionately affects such Affiliated Lender in its capacity as a Lender as
compared to other Lenders and (y) no amendment, modification, waiver, consent or
other action shall deprive any Affiliated Lender of its share of any payments
which the Lenders are entitled to share on a Pro Rata Basis hereunder and
(z) each Affiliated Lender shall have all voting rights described in
Section 11.01(a)-(j) of this Agreement; (B) to attend (or receive any notice of)
any meeting, conference call or correspondence with Administrative Agent or any
Lender or receive any information from Administrative Agent or any other Lender
(other than notices of borrowings, prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant hereto); or (C) to make or bring any claim, in its capacity as Lender,
against Administrative Agent or any Lender with respect to the duties and
obligations of such Persons under the Loan Documents.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04

 

136



--------------------------------------------------------------------------------

with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender (solely with respect to its own
address, Commitments, Loans and L/C Obligations, if any), at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) the consent of the Borrower shall be
required solely in connection with any Participation by a Defaulting Lender or
any Lender that has breached its obligations hereunder or under any Loan
Document. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement and shall not give the Participant any consent,
notice or other rights with respect to such enforcement, amendments,
modifications or waivers; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

137



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a “book
entry” register (as described in the applicable United States federal income tax
law and United States Treasury regulations) on which it records the name and
address of the proposed Participant and the principal amounts (and stated
interest) of each such proposed Participant’s interest in the Loans or other
Obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation and as having “ownership of an
interest” (as such term is defined in the applicable Treasury regulations) for
all purposes of this Agreement notwithstanding any notice to the contrary. No
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect

 

138



--------------------------------------------------------------------------------

to Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or 2.16(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses (including, for the avoidance
of doubt, under Sections 6.01, 6.02 and 6.03), other than any such information
that is available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

139



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

Notwithstanding the foregoing, in no event shall the Administrative Agent, any
Lender or the L/C Issuer disclose any Information to any Person previously
identified in writing addressed to such Person by the Borrower as a competitor,
customer or supplier of a Loan Party.

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate,

 

140



--------------------------------------------------------------------------------

such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Canadian Interest Act

For the purposes of the Interest Act (Canada) and all any other applicable laws
which may hereafter regulate the calculation or computation of interest on
borrowed funds, the yearly rate of interest to which any rate for a period less
than a year is equivalent is such rate, divided by the number of days in such
period, and multiplied by the actual number of days in the year.

11.11 Counterparts; Integration; Effectiveness

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.

11.12 Survival of Representations and Warranties

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.13 Severability

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

141



--------------------------------------------------------------------------------

11.14 Replacement of Lenders

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of a provision hereof or of any other Loan Document to which
the Required Lenders have consented (and the consent of such Lender is required
for such amendment or waiver pursuant to the provisions of Section 11.01), or if
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.15 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED

 

142



--------------------------------------------------------------------------------

STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

11.16 Waiver of Jury Trial

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

143



--------------------------------------------------------------------------------

11.17 No Advisory or Fiduciary Responsibility

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger, are arm’s-length commercial transactions between the Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Arranger on the other hand, (B) each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent and
the Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger has any obligation to any Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arranger has
any obligation to disclose any of such interests to any Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.18 Electronic Execution of Assignments and Certain Other Documents

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.19 USA PATRIOT Act

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed

 

144



--------------------------------------------------------------------------------

into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

11.20 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

11.21 Amended and Restated Agreement.

(a) This Agreement, effective as of the Restatement Date, is an amendment and
restatement of the Original Credit Agreement, it being acknowledged and agreed
that as of the Restatement Effective Date all obligations outstanding under or
in connection with the Original Credit Agreement and any of the other Loan
Documents (such obligations, collectively, the “Existing Obligations”)
constitute obligations under this Agreement. This Agreement is in no way
intended to constitute a novation of the Original Credit Agreement or the
Existing Obligations. With respect to (i) any date or time period occurring and
ending prior to the Restatement Effective Date, the Original Credit Agreement
and the other Loan Documents shall govern the respective rights and obligations
of any party or parties hereto also party thereto and shall for such purposes
remain in full force and effect; and (ii) any date or time period occurring or
ending on or after the Restatement Effective Date, the rights and obligations of
the parties hereto shall be governed by this Agreement (including, without
limitation, the exhibits and

 

145



--------------------------------------------------------------------------------

schedules hereto) and the other Loan Documents. From and after the Restatement
Date, any reference to the Original Credit Agreement in any of the other Loan
Documents executed or issued by and/or delivered to any one or more parties
hereto pursuant to or in connection therewith shall be deemed to be a reference
to this Agreement, and the provisions of this Agreement shall prevail in the
event of any conflict or inconsistency between such provisions and those of the
Original Credit Agreement.

(b) Without limiting the generality of Section 11.21(a), the parties agree that:

(i) all Existing Obligations outstanding as at the Restatement Date shall, as of
the Fourth Amended and Restated Effective Date, be deemed to be obligations
outstanding hereunder and subject to the terms of this Agreement, and

(ii) each of the other Loan Documents (other than the Original Credit Agreement)
is hereby ratified and confirmed in all respects and shall continue in full
force and effect, unamended, except that (A) any references therein to the
Original Credit Agreement shall be deemed to refer to this Agreement, and
(B) any security granted or guarantee given pursuant to or in connection with
the Original Credit Agreement and the other Loan Documents (collectively, the
“Existing Security”) shall continue to secure or guarantee, as applicable, the
obligations of the Borrowers arising pursuant to or in connection with this
Agreement (including all such obligations arising initially pursuant to or in
connection with the Original Credit Agreement and the other Loan Documents).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

146



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

GSI GROUP CORPORATION

By:   /s/ Robert Buckley Name:   Robert Buckley Title:   Chief Financial Officer

 

 

HOLDINGS:

GSI GROUP INC.

By:   /s/ Robert Buckley Name:   Robert Buckley Title:   Chief Financial Officer

 

GUARANTORS:

EXCEL TECHNOLOGY, INC.

MICROE SYSTEMS CORP.

MES INTERNATIONAL INC.

By:   /s/ Robert Buckley Name:   Robert Buckley Title:   Secretary

 

CAMBRIDGE TECHNOLOGY, INC.

CONTINUUM ELECTRO-OPTICS, INC.

PHOTO RESEARCH, INC.

QUANTRONIX CORPORATION

SYNRAD, INC.

By:   /s/ Robert Buckley Name:   Robert Buckley Title:   Assistant Secretary

 

GSI GROUP LIMITED By:   /s/ Robert Buckley Name:   Robert Buckley Title:  
Director

Signatures to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:   /s/ Angela Larkin Name:   Angela Larkin Title:   Assistant Vice President

Signatures to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender,

L/C Issuer and Swing Line Lender

By:   /s/ John F. Lynch Name:   John F. Lynch Title:   SVP

Signatures to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SILICON VALLEY BANK By:   /s/ Michael Shuhy Name:   Michael Shuhy Title:   Vice
President

Signatures to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA N.A. By:   /s/ Manuel Burgueno Name:   Manuel Burgueno Title:  
Vice President

Signatures to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A. By:   /s/ Amy LeBlanc Hackett Name:   Amy LeBlanc Hackett Title:  
SVP

Signatures to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Kenneth Coons Name:   Kenneth Coons Title:  
Vice President

Signatures to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BROWN BROTHERS HARRIMAN & CO. By:   /s/ Jed Hall Name:   Jed Hall Title:  
Managing Director

Signatures to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

     Term Commitments     Revolving Credit Commitments  

Lender

   Commitment      Applicable
Percentage     Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 14,000,000.00         28.00 %    $ 21,000,000.00         28.00 % 

Silicon Valley Bank

   $ 12,000,000.00         24.00 %    $ 18,000,000.00         24.00 % 

HSBC Bank USA, N.A.

   $ 8,000,000.00         16.00 %    $ 12,000,000.00         16.00 % 

JPMorgan Chase Bank, N.A.

   $ 7,000,000.00         14.00 %    $ 10,500,000.00         14.00 % 

TD Bank, N.A.

   $ 7,000,000.00         14.00 %    $ 10,500,000.00         14.00 % 

Brown Brothers Harriman & Co.

   $ 2,000,000.00         4.00 %    $ 3,000,000.00         4.00 % 

Total

   $ 50,000,000.00         100.00 %    $ 75,000,000         100.00 % 



--------------------------------------------------------------------------------

SCHEDULE 5.05

Supplements to Interim Financial Statements

None.



--------------------------------------------------------------------------------

SCHEDULE 5.08(B)

Existing Liens

 

  •  

Pledge of GSI Group Europe GmbH’s account #83000031 with Bayerische Hypo-und
Vereinsbank AG Bank as a security for the line of credit for GSI Group Europe
GmbH for EUR 500,000 pursuant to terms set forth in a letter from the Bank to
GSI Group Europe GmbH dated March 4, 2009. (See Schedule 7.02, third one down)



--------------------------------------------------------------------------------

SCHEDULE 5.08(C)

Owned Real Property

 

Owner

 

Address

  Book Value     Estimated Fair Value  

Excel Technology, Inc.

  2419 Lake Orange Drive Orlando, Florida 32837   $ 5.7 million      $
6.6 million   

Photo Research Inc.

  9731 Topanga Canyon Place Chatsworth, California 91311-4135   $ 2.1 million   
  $ 1.9 million   

Quantronix Corporation

  41 Research Way, East Setauket, New York 11733   $ 4.8 million      $ 5.0
million   

Synrad, Inc.

  4600 Campus Place Mukilteo, WA 98275   $ 6.8 million      $ 9.0 million   



--------------------------------------------------------------------------------

SCHEDULE 5.08(D)(I)

Leased Real Property (Lessee)

 

Lessee

 

Lessor

 

Address

  Expiration     Annual Rent  

GSI Group

Corporation

 

125 Middlesex

Turnpike, LLC
c/o Mohawk Partners, 205 Newbury Street, Framingham, MA 01701

  125 Middlesex Turnpike, Bedford, Middlesex County, MA 01803     May 31, 2019
     $ 1,516,433   

GSI Group

Corporation

 

Public Road, LLC
c/o Land

Development Group, Inc.
510 Compton St.,

Suite 101,

Broomfield, CO

80020

  1370 Miners Drive, Lafayette, Boulder County, CO 80026     May 31, 2013      $
21,552.72   

GSI Group

Corporation,

Taiwan Branch

 

Chu Cherug

Construction Co., Ltd.

  8F, No. 3 Lane 91 Dongmei Road, Hsinchu 30070 Taiwan     December 14, 2013   
  NT$ 2,361,480   

GSI Group

Corporation,

Taiwan Branch

  Chu Cherug Construction Co., Ltd.   4F, No80, Baoqing Road, Taoyuan County,
Taoyuan, 330, Taiwan     November 21, 2014      NT$ 360,000   

GSI Group

Corporation,

Korea Branch

 

Pyung Ho Kim
Gwanak Purgio Apt.

122-502, 1717 Bobcheon-Dong, Gwanak-Gu, Seoul

  YeonWoo Bldg. 2F, 1200 GaePo 4-Dong, Gangnam-Gu, Seoul 135-963, Korea    
April 13, 2013        KRW 58,800,000   

Cambridge

Technology, Inc.

 

Duffy Hartwell LLC,

411 Waverly Oaks Road,

Suite 340, Waltham,

MA 02452

  25 Hartwell Avenue, Lexington, Middlesex County, MA 02421     December 31,
2016      $ 546,000   

Continuum

Electro-Optics, Inc.

 

Harvest Properties, Inc.,

6475 Christie Avenue,

Suite 550, Emeryville,

CA 94608

  3150 Central Expressway Santa Clara, Santa Clara County, CA 95051    
December 31, 2013      $ 293,000   

GSI Group

Limited

 

ENSCO 695 Limited
Bradfield House

Rising Lane Lapworth
Solihull
West Midlands
B94 6HP

  Cosford Lane
Swift Valley
Rugby
Warwickshire
CV21 1QN     October 8, 2019        GBP 155,000   



--------------------------------------------------------------------------------

Lessee

 

Lessor

 

Address

  Expiration     Annual Rent  

GSI Group

Limited

 

Thales Optronics

(Taunton) Limited
Lisieux Way
Taunton
Somerset
TA1 2JZ

  Part of Building 1
Moorfields
Lisieux Way
Taunton
Somerset     May 31, 2017        GBP 67,957.50   

GSI Group

Limited

  Scottsgrove Holdings  

29 Holton Road,

Holton Heath,

Poole, UK

    June 24, 2078        GBP 59,000   



--------------------------------------------------------------------------------

SCHEDULE 5.08(D)(II)

Leased Real Property (Lessor)

 

Lessee

 

Lessor

 

Address

  Expiration     Annual Rent  

Control Laser

Corporation

 

Excel

Technology, Inc.

 

2419 Lake Orange

Drive, Orlando,

Florida 32837

    October 29, 2013      $ 500,000   



--------------------------------------------------------------------------------

SCHEDULE 5.08(E)

Existing Investments

 

Owner

  

Issuer

   Percentage Owned  

GSI Group Inc.

   Laser Quantum Limited      25.1 % 



--------------------------------------------------------------------------------

SCHEDULE 5.09

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries and Other Equity Investments; Loan Parties

Part (a): Subsidiaries

 

Parent

  

Subsidiary

   Percentage
Owned  

GSI Group Inc.

   GSI Group Corporation      100 % 

GSI Group Inc.

   GSI Group Japan Corporation      100 % 

GSI Group Inc.

   GSI Group Singapore Pte Ltd.      100 % 

GSI Group Inc.

   GSI Group GmbH      100 % 

GSI Group Inc.

   GSI Group Limited      100 % 

GSI Group Corporation

   General Scanning Securities Corp.      100 % 

GSI Group Corporation

   GSI Lumonics Asia Pacific Ltd.      100 % 

GSI Group Corporation

   Excel Technology, Inc.      100 % 

GSI Group Corporation

   MicroE Systems Corp.      100 % 

MicroE Systems Corp.

   MES International Inc.      100 % 

Excel Technology, Inc.

   Cambridge Technology, Inc.      100 % 

Excel Technology, Inc.

   Continuum Electro-Optics, Inc.      100 % 

Excel Technology, Inc.

   Synrad, Inc.      100 % 

Excel Technology, Inc.

   Photo Research, Inc.      100 % 

Excel Technology, Inc.

   The Optical Corporation      100 % 

Excel Technology, Inc.

   Excel Technology Asia Sdn. Bhd.      100 % 

Excel Technology, Inc.

   GSI Group Europe GmbH      100 % 

Excel Technology, Inc.

   Excel Technology Lanka (Private) Limited      100 % 

Continuum Electro-Optics, Inc.

   Quantronix Corporation      100 % 

GSI Group Limited

   GSI Group Precision Technologies (Suzhou) Co., Ltd.      100 % 

GSI Group Limited

   GSI Lumonics SARL      100 % 

Part (b): Other Equity Investments

 

Owner

  

Issuer

   Percentage Owned  

Excel Technology, Inc.

   Excel Laser Technology Pvt. Ltd.      50% (Joint Venture)   



--------------------------------------------------------------------------------

Part (c): Loan Parties

 

Loan Party

 

Jurisdiction of

Incorporation

 

Principal Place of

Business Address

 

U.S. Tax ID Number

(or foreign equivalent)

GSI Group Inc.   New Brunswick, Canada   125 Middlesex Turnpike
Bedford, MA 01730   98-0110412 GSI Group Corporation   Michigan   125 Middlesex
Turnpike
Bedford, MA 01730   38-1859358  

Korea

(GSI Group Corporation (Korea Branch))

  125 Middlesex Turnpike
Bedford, MA 01730   1101810020764  

Taiwan

(GSI Group Corporation (Taiwan Branch))

  125 Middlesex Turnpike
Bedford, MA 01730 USA   28426013 Cambridge Technology, Inc.   Massachusetts   25
Hartwell Avenue, Lexington, MA 02421   04-2703882 Continuum Electro-Optics, Inc.
  Delaware   3150 Central Expressway Santa Clara, CA 95051   11-3653902 Excel
Technology, Inc.   Delaware   41 Research Way, East Setauket, New York 11733  
11-2780242 Quantronix Corporation   Delaware   3150 Central Expressway Santa
Clara, CA 95051   11-2143586 Photo Research, Inc.   Delaware   9731 Topanga
Canyon Place, Chatsworth, CA 91311-4135   95-4548630 Synrad, Inc.   Washington  
4600 Campus Place, Mukilteo, WA 98275   58-2408307 MicroE Systems Corp.  
Delaware   125 Middlesex Turnpike
Bedford, MA 01730   04-3248088 MES International Inc.   Delaware   125 Middlesex
Turnpike
Bedford, MA 01730   04-3551964 GSI Group Limited   United Kingdom   Cosford Lane
Swift Valley, Rugby
Warwickshire CV21 1QN   1041317



--------------------------------------------------------------------------------

SCHEDULE 5.17

IP Rights

Registered Copyrights

 


Grantor

  


Country

  


Title

  


Application/

Registration No.

  


Filing

Date

  


Registration
Date

Excel Technology, Inc.    United States    PR-880 Version 5. 1 c.   
TX0007189456    2005    8/9/2010 Excel Technology, Inc..    United States   
SpectraWin Version 2.1.5.1.    TX0007189483    2006    8/9/2010

Registered Trademarks

 


Grantor

  


Country

  


Trademark

  


Application/

Registration No.

  


Filing

Date

  


Registration
Date

GSI Group Corporation    United States    Chiptrim    3,007,832    8/8/2003   
10/18/2005 GSI Group Corporation    United States    GSI (Word Only - Black)   
78/731631    10/12/2005   

Not

Applicable

GSI Group Corporation    United States    GSI (Word Only - Blue)    78/731636   
10/12/2005    Not Applicable GSI Group Corporation    United States    GSI
Lumonics (Block)    2,958,968    5/24/2002    6/7/2005 GSI Group Corporation   
United States    GSI Lumonics - Stylized    2,921,938    5/24/2002    2/1/2005
GSI Group Corporation    United States    Lightwriter    1,649,349    6/4/1990
   7/2/1991 GSI Group Corporation    United States    Lightwriter    3,017,266
   9/3/2003    11/22/2005 GSI Group Corporation    United States    Sigmaclean
   2,259,707    10/16/1995    7/6/1999 GSI Group Corporation    United States   
GSI & Design (oblong box – black & white)    85/526876    1/27/2012    Not
Applicable GSI Group Corporation    United States    GSI & Design
(oblong box - color) Design Plus words, letters    85/526921    1/27/2012    Not
Applicable GSI Group Corporation    United States    GSI Group
Name & Design    85/527059    1/27/2012    Not Applicable GSI Group Corporation
   United States    GSI Group & Design
(oblong box - color) Design Plus words, letters    85/527091    1/27/2012    Not
Applicable GSI Group Inc.    United States    Softmark    1,375,595   
12/20/1984    12/17/1985 GSI Group Corporation    United States    Super
Softmark    1,717,813    1/9/1992    9/22/1992



--------------------------------------------------------------------------------


Grantor

  


Country

  


Trademark

  


Application/

Registration No.

  


Filing

Date

  


Registration
Date

GSI Group Corporation    United States    Versitrim    3,187,870    8/8/2003   
12/19/2006 GSI Group Corporation    United States    Wafermark    1,200,245   
5/9/1980    7/6/1982 GSI Group Corporation    United States    GSI Group &
Design    85/571411    3/16/2012    Not Applicable GSI Group Corporation   
United States    GSI    85/574257    3/20/2012    Not Applicable GSI Group
Corporation    United States    GSI    85/571331    3/16/2012    Not Applicable
Cambridge Technology, Inc.    United States    Micromax    2,457,724   
4/29/1998    6/5/2001 Continuum Electro-Optics, Inc.    United States    Panther
   2,565,632    4/16/1999    4/30/2002 Continuum Electro-Optics, Inc.    United
States    Continuum    1,695,210    11/17/1989    6/16/1992 MicroE Systems Corp
   United States    MicroE Systems    3,125,680    6/7/2004    8/8/2006 MicroE
Systems Corp    United States    MicroE Systems    2,886,781    10/20/1999   
9/21/2004 Excel Technology, Inc.    United States    Pritchard    0945,229   
6/14/1971    10/17/1972 Excel Technology, Inc.    United States    Spectra   
0987,821    10/6/1972    7/9/1974 Excel Technology, Inc.    United States   
Light Mate    1,188,492    9/19/1980    2/2/1982 Excel Technology, Inc.   
United States    Photo Research    1,253,696    7/9/1982    10/11/1983 Excel
Technology, Inc.    United States    PR    1,262,271    7/9/1982    12/27/1983
Excel Technology, Inc.    United States    Spectrascan    1,262,871    7/8/1982
   1/3/1984 Excel Technology, Inc.    United States    Spotmeter    1,298,453   
7/9/1982    10/2/1984 Excel Technology, Inc.    United States    The Light
Measurement People    1,475,474    5/26/1987    2/2/1988 Excel Technology, Inc.
   United States    Spectrawin    2,219,258    4/15/1996    1/19/1999 Excel
Technology, Inc.    United States    Videowin    2,247,912    8/15/1995   
5/25/1999 Excel Technology, Inc.    United States    Photowin    2,747,719   
3/16/2000    8/5/2003 Excel Technology, Inc.    United States    SpectraAduo   
3,223,033    6/8/2006    3/27/2007 Excel Technology, Inc.    United States   
CINEBRATE    85/750358    10/10/2012    Not Applicable Quantronix Corporation   
United States    Q-Mark    2,427,055    3/16/2000    2/6/2001 Quantronix
Corporation    United States    Laser Commander    2,355,214    7/22/1999   
6/6/2000 Quantronix Corporation    United States    Quantronix    1,097,990   
3/23/1977    8/1/1978 Quantronix Corporation    United States    Quantronix   
0907,880    1/23/1969    2/16/1971 Quantronix Corporation    United States   
KATANA    77917319    1/21/2010    Not Applicable Synrad, Inc.    United States
   Synrad    1,890,922    3/31/1994    4/25/1995 Synrad, Inc.    United States
   Power Wizard    1,848,154    4/30/1993    8/2/1994 Synrad, Inc.    United
States    Fenix    2,396,260    4/28/1998    10/17/2000 Synrad, Inc.    United
States    Firestar    2,497,086    12/29/1999    10/9/2001 Synrad, Inc.   
United States    Duo-Lase    1,620,992    1/2/1990    11/6/1990



--------------------------------------------------------------------------------

Patents (all U.S. applications/registrations)

 


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Inc.    United States    A Method For Laser Drilling.    6,657,159   
6/6/2002    12/2/2003 GSI Group Inc.    United States    A Method And Apparatus
For Shaping A Laser-Beam Intensity Profile By Dithering.    6,341,029   
4/27/1999    1/22/2002 GSI Group Inc.    United States    A Method And Apparatus
To Shape A Laser Beam Intensity Profile By Dithering An Anamorphic Spot.   
6,496,292    10/22/2001    12/17/2002 GSI Group Inc.    United States    A
System And Method For Material Processing Using Multiple Laser Beams.   
6,462,306    4/26/2000    10/8/2002 GSI Group Inc.    United States    Automated
Trim Processing System.    6,875,950    3/22/2002    4/5/2005 GSI Group Inc.   
United States    Control Of A Pumping Diode Laser.    5,400,351    5/9/1994   
3/21/1995 GSI Group Corporation    United States   
Controlling Laser Polarization.    6,181,728    7/2/1998    1/30/2001 GSI Group
Corporation    United States    Controlling Laser Polarization.    6,987,786   
12/13/2001    1/17/2006 GSI Group Corporation    United States    Controlling
Laser Polarization.    6,381,259    1/29/2001    4/30/2002 GSI Group Corporation
   United States    Energy Efficient Method And System For Processing Target
Material Using An Amplified, Wavelength-Shifted Pulse Train.    6,703,582   
1/22/2002    3/9/2004 GSI Group Inc.    United States    Energy-Efficient,
Laser-Based Method And System For Processing Target Material.    7,750,268   
8/22/2007    7/6/2010 GSI Group Inc.    United States    Energy-Efficient,
Laser-Based Method And System For Processing Target Material.    7,679,030   
1/4/2008    3/16/2010 GSI Group Corporation    United States    Energy Efficient
Method And System For Processing Target Material Using An Amplified,
Wavelength-Shifted Pulse Train.    6,340,806    6/1/2000    1/22/2002 GSI Group
Corporation    United States    Energy-Efficient, Laser-Based Method And System
For Processing Target Material.    2004-0188399    4/6/2004    Not Applicable
GSI Group Inc.    United States    Energy-Efficient, Laser-Based Method And
System For Processing Target Material.    6,727,458    8/28/2001    4/27/2004



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Inc.    United States    Energy-Efficient, Laser-Based Method And
System For Processing Target Material.    6,281,471    12/28/1999    8/28/2001
GSI Group Corporation    United States    Flexible Scan Field.    7,238,913   
10/18/2004    7/3/2007 GSI Group Corporation    United States    Flexible Scan
Field.    7,402,774    4/3/2007    7/22/2008 GSI Group Corporation    United
States    Focused Laser Beam Measurement/Location.    5,521,374    9/7/1994   
5/28/1996 GSI Group Inc.    United States    Stabilization Of The Output Energy
Of A Pulsed Solid State Laser.    5,812,569    3/21/1997    9/22/1998 GSI Group
Corporation    United States    Grid Array Inspection System And Method.   
5,812,268    5/5/1997    9/22/1998 GSI Group Corporation    United States   
Grid Array Inspection System And Method.    5,652,658    10/19/1993    7/29/1997
GSI Group Corporation    United States    High Speed Precision Positioning
Apparatus.    6,744,228    7/11/2000    6/1/2004 GSI Group Corporation    United
States    High Speed, Laser-Based Marking Method And System For Producing
Machine Readable Marks On Workpieces And Semiconductor Devices With Reduced
Subsurface Damage Produced Thereby.    7,067,763    5/15/2003    6/27/2006 GSI
Group Corporation    United States    High-Speed Precision Positioning
Apparatus.    6,949,844    12/29/2003    9/27/2005 GSI Group Corporation   
United States    Method And Apparatus For Laser Marking By Ablation.   
7,148,447    1/16/2006    12/12/2006 GSI Group Corporation    United States   
High-Speed Precision, Laser-Based Method And System For Processing Material On
One More Targets Within A Field.    6,989,508    7/30/2004    1/24/2006 GSI
Group Corporation    United States    Method And Apparatus For Laser Marking By
Ablation.    7,407,861    5/18/2005    8/5/2008 GSI Group Corporation    United
States    Laser Beam Distributor And Compute Program For Controlling The Same.
   5,948,291    4/29/1997    9/7/1999 GSI Group Inc.    United States    Laser
Calibration Apparatus And Method.    6,501,061    4/26/2000    12/31/2002 GSI
Group Inc.    United States    Laser Machining Of A Workpiece.    5,854,805   
3/21/1997    12/29/1998



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Corporation    United States   

Laser-Based Method And

System For Processing Targeted Surface Material and Article Produced Thereby.

   7,469,831    10/27/2006    12/30/2008 GSI Group Inc.    United States   
Laser Optical Fibre Tuning & Control.    5,463,710    9/9/1992    10/31/1995 GSI
Group Corporation    United States    Laser Processing Of Conductive Links.   
8,106,329    5/15/2008    1/31/2012 GSI Group Corporation    United States   
Laser Processing.    6,878,899    7/27/2004    4/12/2005 GSI Group Corporation
   United States    Laser Processing.    6,337,462    11/16/1999    1/8/2002 GSI
Group Corporation    United States    Laser Processing.    6,791,059    1/7/2002
   9/14/2004 GSI Group Corporation    United States    Laser Processing.   
5,998,759    12/24/1996    12/7/1999 GSI Group Corporation    United States   
Laser Processing.    6,300,590    12/16/1998    10/9/2001 GSI Group Corporation
   United States    Laser Processing.    6,559,412    10/2/2001    5/6/2003 GSI
Group Corporation    United States    Laser System And Method For Material
Processing With Ultra Fast Lasers.    6,979,798    2/26/2004    12/27/2005 GSI
Group Corporation    United States    Laser System For Controlling Emitted Pulse
Energy.    5,339,323    4/30/1993    8/16/1994 GSI Group Corporation    United
States    Laser System For Simultaneously Marking Multiple Parts.    5,521,628
   8/30/1993    5/28/1996 GSI Group Corporation    United States   
Laser-Based Method And System For Memory Link Processing With Picosecond Lasers.
   7,838,794    1/31/2007    11/23/2010 GSI Group Corporation    United States
   Laser-Based Method And System For Memory Link Processing With Picosecond
Lasers.    7,723,642    10/10/2003    5/25/2010 GSI Group Corporation    United
States    Energy Efficient, Laser-Based Method And System For Processing Target
Material.    7,582,848    12/19/2005    9/01/2009 GSI Group Corporation   
United States    Light Beam Distance Encoder.    5,430,537    9/3/1993   
7/04/1995 GSI Group Corporation    United States    Linear Position Detecting
System.    6,297,750    9/13/2000    10/02/2001 GSI Group Corporation    United
States    Magnetic Encoder For Sensing Position And Direction Via A Time And
Space Modulated Magnetic Field.    5,939,879    6/2/1997    8/17/1999



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Inc.    United States    Marking A Workpiece By Light Energy.   
5,463,200    2/11/1993    10/31/1995 GSI Group Corporation    United States   
Method & System For Generating A Trajectory To Be Followed By A Motor-Driven
Stage When Processing Microstructures At Laser-Processing Site.    6,495,791   
5/16/2001    12/17/2002 GSI Group Inc.    United States    Method & System For
Inspecting Electronic Components Mounted On Printed Circuit Boards.    7,181,058
   12/11/2000    2/20/2007 GSI Group Corporation    United States    Method &
System For Precisely Positioning A Waist Of A Material-Processing Laser Beam To
Process Microstructures Within A Laser-Processing Site.    6,483,071   
5/16/2000    11/19/2002 GSI Group Corporation    United States    Method &
System For Precisely Positioning A Waist Of A Material-Processing Laser Beam To
Process Microstructures Within A Laser-Processing Site.    7,176,407   
4/26/2005    2/13/2007 GSI Group Corporation    United States    Method & System
For Precisely Positioning A Waist Of A Material-Processing Laser Beam To Process
Microstructures Within A Laser-Processing Site.    6,573,473    11/2/2001   
6/3/2003 GSI Group Corporation    United States    Method And Apparatus For
Orienting A Disk Via Edge Contact.    5,990,650    11/25/1998    11/23/1999 GSI
Group Corporation    United States    Method And Subsystem For Determining A
Sequence In Which Microstructures Are To Be Processed At A Laser-Processing
Site.    6,662,063    5/16/2001    12/9/2003 GSI Group Corporation    United
States    Method And System For Adaptively Controlling A Laser-Based Material
Processing Process And Method And System For Qualifying Same.    2007-0106416   
11/30/2006    Not Applicable



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Corporation    United States    Method And System For
Calibrating A Laser Processing System And Laser Marking System Utilizing Same.
   7,015,418    5/15/2003    3/21/2006 GSI Group Corporation    United States   
Method And System For High Speed Measuring Of Microscopic Targets.    6,249,347
   10/19/1999    6/19/2001 GSI Group Corporation    United States    Method And
System For High-Speed Measuring Of Microscopic Targets.    6,750,974   
9/16/2002    6/15/2004 GSI Group Corporation    United States    Method And
System For High-Speed Measuring Of Microscopic Targets.    6,452,686    4/2/2002
   9/17/2002 GSI Group Corporation    United States    Method And System For
High-Speed Measuring Of Microscopic Targets.    6,366,357    3/5/1998   
4/2/2002 GSI Group Corporation    United States    Method And System For
High-Speed Precise Laser Trimming, Scan Lens System For Use Therein.   
7,563,695    1/25/2007    7/21/2009 GSI Group Corporation    United States   
Method And System For High-Speed Precise Laser Trimming, Scan Lens System For
Use Therein And Electrical Device Produced Thereby.    7,358,157    10/6/2005   
4/15/2008 GSI Group Corporation    United States    Method And System For
High-Speed, High-Resolution, 3-D Imaging Of An Object At A Vision Station.   
RE36560    6/17/1993    2/8/2000 GSI Group Corporation    United States   
Method And System For High-Speed, Precise Micromaching An Array Of Devices.   
6,951,995    3/26/2003    10/4/2005 GSI Group Corporation    United States   
Method And System For High-Speed, Precise Micromaching An Array Of Devices.   
7,666,759    5/2/2006    2/23/2010 GSI Group Corporation    United States   
Method And System For Laser Processing Targets Of Different Types On A
Workpiece.    7,732,731    9/13/2007    6/8/2010 GSI Group Corporation    United
States    Method And System For Laser Soft Marking.    7,705,268    11/9/2005   
4/27/2010 GSI Group Corporation    United States    Method And System For
Machine Vision-Based Feature Detection And Mark Verification In A Workpiece Or
Wafer Marking System.    7,119,351    5/15/2003    10/10/2006



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Corporation    United States    Method And System For
Machine Vision-Based Feature Detection And Mark Verification In A Workpiece Or
Wafer Marking System.    RE41924    11/30/2007    11/16/2010 GSI Group
Corporation    United States    Method And System For Processing One Or More
Microstructures Of A Multi-Material Device.    6,639,177    3/27/2002   
10/28/2003 GSI Group Corporation    United States    Method And System For
Suppressing Unwanted Reflections In An Optical System.    6,028,671    1/31/1996
   2/22/2000 GSI Group Corporation    United States    Method And System For
Triangulation-Based, 3-D Imaging Utilizing An Angled Scanning Beam Of Radiant
Energy.    5,815,275    3/27/1997    9/29/1998 GSI Group Corporation    United
States    Methods And Apparatus For Utilizing An Optical Reference.    7,538,564
   10/18/2006    5/26/2009 GSI Group Corporation    United States    Methods And
Systems For Precisely Relatively Positioning A Waist Of A Pulsed Laser Beam And
Method And System For Controlling Energy Delivered To A Target Structure.   
7,027,155    3/27/2002    4/11/2006 GSI Group Corporation    United States   
Methods And Systems For Precisely Relatively Positioning A Waist Of A Pulsed
Laser Beam And Method And System For Controlling Energy Delivered To A Target
Structure.    8,193,468    10/11/2005    6/5/2012 GSI Group Corporation   
United States    Methods And Systems For Processing A Device, Methods And
Systems For Modeling Same And The Device.    6,972,268    3/27/2002    12/6/2005
GSI Group Corporation    United States    Methods And Systems For Processing A
Device, Methods And Systems For Modeling Same And The Device.    7,192,846   
5/9/2005    3/20/2007 GSI Group Corporation    United States    Methods And
Systems For Thermal-Based Laser Processing A Multi-Material Device.    7,382,389
   11/7/2006    6/3/2008



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Corporation    United States    Methods And Systems For Thermal-Based
Laser Processing A Multi-Material Device.    8,217,304    3/27/2002    7/10/2012
GSI Group Corporation    United States    Methods And Systems For Thermal-Based
Laser Processing A Multi-Material Device.    7,394,476    5/2/2006    7/1/2008
GSI Group Corporation    United States    Methods And Systems For Thermal-Based
Laser Processing A Multi-Material Device.    7,955,906    7/1/2008    6/7/2011
GSI Group Corporation    United States    Multi-Color Laser Projector For
Optical Layup Template And The Like.    6,000,801    5/2/1997    12/14/1999 GSI
Group Corporation    United States    Optical Metrological Scale And Laser-Based
Manufacturing Method Therefor.    7,903,336    10/11/2006    3/8/2011 GSI Group
Corporation    United States    Optical Scanning Method And System And Method
For Correcting Optical Aberrations Introduced Into The System By A Beam
Deflector.    7,466,466    4/25/2006    12/16/2008 GSI Group Inc.    United
States    Programmable Illuminator For Vision System.    6,633,338    4/27/1999
   10/14/2003 GSI Group Corporation    United States    Pulse Control In Laser
Systems.    6,831,936    8/7/2000    12/14/2004 GSI Group Corporation    United
States    Pulse Control In Laser Systems.    6,339,604    6/12/1998    1/15/2002
GSI Group Corporation    United States    Pulse Control In Laser Systems.   
6,973,104    12/7/2004    12/6/2005 GSI Group Corporation    United States   
Rectification Of A Laser Pointing Device.    5,400,132    10/12/1993   
3/21/1995 GSI Group Corporation    United States    Robotically Operated Laser
Head.    6,822,187    6/4/2001    11/23/2004 GSI Group Corporation    United
States    System And Method For Inspecting Wafers In A Laser Marking System.   
7,315,361    4/29/2005    1/01/2008 GSI Group Corporation    United States   
System And Method For Laser Processing At Non-Constant Velocities.   

2008-0029491

11/532,160

8,084,706

   9/15/2006    12/27/2011 GSI Group Corporation    United States    System And
Method For Multi-Pulse Laser Processing.    2008-0164240    1/3/2008    Not
Applicable



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Corporation    United States    Triangulation-Based 3-D Imaging And
Processing Method And System.    5,654,800    7/29/1996    8/5/1997 GSI Group
Corporation    United States    Triangulation-Based 3-D Imaging And Processing
Method And System.    5,812,269    5/9/1997    9/22/1998 GSI Group Corporation
   United States    Triangulation-Based 3-D Imaging And Processing Method And
System.    5,546,189    5/19/1994    8/13/1996 GSI Group Corporation    United
States    Versatile Method And System For High Speed 3D Imaging Of Microscopic
Targets.    6,098,031    3/5/1998    8/1/2000 GSI Group Inc.    United States   
Waveguide Device With Mode Control And Pump Light Confinement And Method of
Using Same.    6,785,304    7/24/2001    8/31/2004 GSI Group Corporation   
United States    Wireless Chart Recorder System And Method.    7,135,987   
5/30/2003    11/14/2006 GSI Group Corporation    United States    Methods And
Systems For Thermal-Based Laser Processing A Multi-Material Device    7,955,905
   12/20/2006    6/7/2011 GSI Group Corporation    United States    Rotary
Device With Matched Expansion Ceramic Bearings.    6,710,487    1/10/2001   
3/23/2004 GSI Group Corporation    United States    Capacitive Transducing With
Feedback.    5,537,109    5/28/1993    7/16/1996 GSI Group Corporation    United
States    Composite Rotor And Output Shaft For Galvanometer Motor And Method Of
Manufacture Thereof.    7,365,464    9/1/2004    4/29/2008 GSI Group Corporation
   United States    Controlled High Speed Reciprocating Angular Motion Actuator.
   6,448,673    6/1/2001    9/10/2002 GSI Group Corporation    United States   
Galvanometer Unit.    6,433,449    3/14/2002    8/13/2002 GSI Group Inc.   
United States    Galvanometer Unit.    6,380,649    11/2/1999    4/30/2002 GSI
Group Corporation    United States    Mirror Mounting Structures And Methods For
Scanners Employing Limited Rotation Motors.    7,471,432    4/11/2007   
12/30/2008 GSI Group Corporation    United States    Mirror Mounting Structures
And Methods For Scanners Employing Limited Rotation Motors.    7,212,325   
11/23/2004    5/1/2007



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Corporation    United States    Rotor Shaft For Limited Rotation Motor
And Method Of Manufacture Thereof.    7,262,535    12/17/2004    8/28/2007 GSI
Group Corporation    United States    Method And Apparatus For Reducing The
Stress On Rotating Shaft Bearings.    6,390,684    7/3/2001    5/21/2002 GSI
Group Corporation    United States    Method For A Galvanometer With Axial
Symmetry And Improved Bearing Design.    6,612,015    10/22/2001    9/2/2003 GSI
Group Corporation    United States    Method For Optimum Material Selection And
Processing For Dynamic Mirror Applications.    7,404,647    12/10/2004   
7/29/2008 GSI Group Corporation    United States    Method For Tuning The
Resonant Frequency Of Crossed- Flexure Pivot Galvanometers.    6,265,794   
10/29/1999    7/24/2001 GSI Group Corporation    United States    Monitoring
Bearing Performance.    6,956,491    6/13/2003    10/18/2005 GSI Group
Corporation    United States    Moving Magnet Optical Scanner With Novel Rotor
Design.    5,424,632    10/22/1992    6/13/1995 GSI Group Corporation    United
States    Optical Element For Scanning System And Method Of Manufacture Thereof
   6,749,309    9/27/2001    6/15/2004 GSI Group Corporation    United States   
Optical Position Transducer Systems And Methods Employing Reflected Illumination
For Limited Rotation Motor Systems.    7,820,956    6/4/2007    10/26/2010 GSI
Group Corporation    United States    Rotary Optical Encoder Employing Multiple
Sub-Encoders With Common Reticle Substrate.    7,482,575    8/2/2007   
1/27/2009 GSI Group Corporation    United States    Smart Energy Emitting Head.
   6,581,833    11/2/2001    6/24/2003 GSI Group Corporation    United States   
Continuous Position Calibration For Servo Controlled Rotary System.    6,768,100
   10/29/2001    7/27/2004 GSI Group Corporation    United States    System And
Method For Diagnosing A Controller In A Limited Rotation Motor System.   
7,291,999    11/30/2006    11/6/2007 GSI Group Corporation    United States   
System And Method For High Power Laser Processing.    7,672,343    7/07/2006   
3/2/2010 GSI Group Corporation    United States    Digital control servo system
   7,421,308    1/26/2007    9/2/2008



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

Continuum Electro-Optics, Inc.    United States    System And Method For
Providing Rotation Control In A Limited Rotation Motor System.    7,649,288   
9/24/2007    1/19/2010 GSI Group Corporation    United States    Method And
System For Triangulation-Based, 3-D Imaging Utilizing An Angled Scanning Beam Of
Radiant Energy.    5,617,209    4/27/1995    4/1/1997 GSI Group Corporation   
United States    High-Speed Precision Positioning Apparatus.    6,144,118   
9/18/1998    11/07/2000 GSI Group Corporation    United States    High-Speed,
Precision, Laser-Based Method And System For Processing Material Of One Or More
Targets Within A Field.    6,777,645    3/27/2002    8/17/2004 GSI Group
Corporation    United States    Laser Processing.    6,911,622    5/05/2003   
6/28/2005 GSI Group Corporation    United States   
Method and system for high-speed, precise micromachining an array of devices   
7,871,903    12/22/2009    1/18/2011 GSI Group Corporation    United States   
Link processing with high speed beam deflection    8,269,137    9/18/2008   
9/18/2012 GSI Group Corporation    United States    Method and system for
high-speed precise laser trimming and scan lens for use therein    20090321396
12499123    7/8/2009    Not Applicable GSI Group Corporation    United States   
Method and system for laser processing targets of different types on a workpiece
   20100237051
12793306    6/3/2010    Not Applicable GSI Group Corporation    United States   
Predictive Link Processing    13/404,930    2/24/2012    Not Applicable GSI
Group Corporation    United States    Systems and Methods for Providing
Temperature Stability or Acousto-Optic Beam Deflectors and Acousto-Optic
Modulators During Use    13/542,177    7/5/2012    Not Applicable GSI Group
Corporation    United States    Energy Efficient, Laser-based Method and System
for Processing Target Material    13/417,613    3/12/2012    GSI Group
Corporation    United States    Laser Processing of Conductive Links   
13/359,879    1/27/2012    GSI Group Corporation    United States    Methods and
Systems for Thermal-Based laser Processing a Multi-Material Device    13/541,320
   7/3/2012    GSI Group Corporation    United States    Laser-based method and
system for removing one or more target link structures    8,253,066   
11/19/2010    8/28/2012



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Corporation    United States   
Method and system for high-speed, precise micromachining an array of devices   
20110108534
13004710    1/11/2011    Not Applicable Cambridge Technology, Inc.    United
States    Optical position detector for determining the angular position of a
rotatable element    5,671,043    10/3/1995    9/23/1997 Cambridge Technology,
Inc.    United States    Axial led position detector for determining the angular
position of a rotatable element    5,844,673    4/17/1998    12/1/1998 Cambridge
Technology, Inc.    United States    Servo control system    7,414,379   
10/12/2006    8/19/2008 Cambridge Technology, Inc.    United States    Systems
and methods of providing improved performance of scanning mirrors coupled to
limited rotation motors    20100271679
12764392    4/21/2010    Not Applicable Cambridge Technology, Inc.    United
States    Low cost long-life compact low wobble wide scan angle taut-band
resonant scanners with matched coefficients of thermal expansion and
interchangeable mirrors    20110181932
13009939    1/20/2011    Not Applicable Continuum Electro-Optics, Inc.    United
States    Mode Locked Laser With Variable Pulse Duration.    7,356,053   
10/16/2003    4/8/2008 Continuum Electro-Optics, Inc.    United States    Laser
Saturable Absorber And Passive Negative Feedback Elements, And Method Of
Producing Energy Output Therefrom.    6,546,027    12/1/1999    4/8/2003
Continuum Electro-Optics, Inc.    United States    Narrow Linewidth BBO Optical
Parametric Oscillator Utilizing Extraordinary Resonance.    5,406,409   
3/30/1994    4/11/1995 Continuum-Electro-Optics, Inc.    United States   
Methods And Apparatus For An Improved Amplifier For Driving A Non-Linear Load.
   7,276,857    2/07/2005    10/02/2007 Continuum-Electro-Optics, Inc.    United
States    Methods And Apparatus For An Improved Amplifier For Driving A Dynamic
Load.    7,342,363    2/07/2005    3/11/2008 Continuum-Electro-Optics, Inc.   
United States    Power Supply System Method Of Use.    7,436,153    5/20/2005   
10/14/2008



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

Continuum-Electro-Optics, Inc.    United States    Power Supply System Method Of
Use.    7,394,205    5/20/2005    7/1/2008 Continuum-Electro-Optics, Inc.   
United States    Highly Efficient 3rd Harmonic Generatio In Nd: YAG LASER   
61/643,676    5/7/2012    Not Applicable GSI Group Limited    United States   
Air bearing    5,593,230    11/27/1995    1/14/1997 GSI Group Limited    United
States    Air bearing    6,024,493    5/6/1998    2/15/2000 GSI Group Limited   
United States    Rotary mirror assembly having spherical housing    6,1307,69   
10/2/1998    10/10/2000 GSI Group Limited    United States    High speed drill
holders    6,443,462    7/25/2001    9/3/2002 GSI Group Limited    United States
   Hole forming system with ganged spindle set    6,960,050    12/4/2001   
11/1/2005 GSI Group Limited    United States    Data storage disc holder having
central shaft held by spring loaded clamps against inclined surfaces when in
disc gripping configuration    7,367,038    12/12/2006    4/29/2008 GSI Group
Limited    United States    Cladding pumped fibre laser with a high degree of
pump isolation   

2009-0251770

12/470,074

8,094,370

   5/21/2009    1/10/2012 GSI Group Limited    United States    Laser systems
and material processing    20090296748
12505003    7/17/2009    Not Applicable GSI Group Limited    United States   
System for delivering the output from an optical fibre    20100124393
12633351    12/8/2009    Not Applicable GSI Group Limited    United States   
High speed drilling spindle with reciprocating ceramic shaft and double-gripping
centrifugal chuck    5997223    9/22/1998    12/7/1999 GSI Group Limited   
United States    High throughput hole forming system with multiple spindles per
station    6174271    5/11/1999    1/16/2001 GSI Group Limited    United States
   High speed drilling spindle with reciprocating shaft and double-gripping
centrifugal chuck    6227777    11/9/1999    5/8/2001 GSI Group Limited   
United States    Methods and systems for laser processing a workpiece and
methods and apparatus for controlling beam quality therein    7324571   
5/25/2006    1/29/2008 GSI Group Limited    United States    Monitoring and
controlling of laser operation    7331512    11/29/2005    2/19/2008



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Limited    United States    Optical fibre laser    7649914    4/1/2008
   1/19/2010 GSI Group Limited    United States    Device for coupling radiation
into or out of an optical fibre    7720340    12/22/2008    5/18/2010 GSI Group
Limited    United States    Fibre laser system    7839902    12/22/2008   
11/23/2010 GSI Group Limited    United States    Data storage disc carriers   
7936535    4/20/2006    5/3/2011 GSI Group Limited    United States    Gas
bearing spindles    20080178795
11911444    12/27/2007    Not Applicable GSI Group Limited    United States   
Optical fibre apparatus    6347178    11/1/1999    2/12/2002 GSI Group Limited
   United States    Laser rod pump chamber and method    6693940    11/13/2002
   2/17/2004 GSI Group Limited    United States    Laser based material
processing methods and scalable architecture for material processing    6738396
   11/13/2002    5/18/2004 GSI Group Limited    United States    Method and
system for laser welding    6750421    2/18/2003    6/15/2004 GSI Group Limited
   United States    Optical Fibre Coupler    13/642,426    10/19/2012    Not
Applicable GSI Group Corporation    United States    Absolute Encoder Employing
Linked Sub-Encoders And Beat Track.    7,368,705    6/28/2007    5/06/2008 GSI
Group Corporation    United States    Absolute Encoder Employing Concatenated,
Multi-Bit, Interpolated Sub-Encoders.    7,253,395    11/17/2004    8/07/2007
GSI Group Corporation    United States    Precision Material-Handling Robot
Employing High-Resolution, Compact Absolute Encoder.    7,321,113    5/25/2005
   1/22/2008 GSI Group Corporation    United States    Multi-Track Absolute
Encode.    6,366,047    7/13/2000    4/4/2002 GSI Group Corporation    United
States    Optical Position Encoder Having Alignment Indicators Providing
Quantitative Alignment Indications.    7,067,797    9/15/2004    6/27/2006 GSI
Group Corporation    United States    Optical Encoder Having Slanted Optical
Detector Elements For Harmonic Suppression.    7,324,212    2/28/2007   
1/29/2008 GSI Group Corporation    United States    Multi Track Optical Encoder
Employing Beam Divider.    7,193,204    7/7/2003    3/20/2007



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

GSI Group Corporation    United States    Interferometric Optical
Position Encoder Employing Spatial Filtering Of Diffraction Orders For Improved
Accuracy.    7,480,060    8/8/2007    1/20/2009 GSI Group Corporation    United
States    Encoder Self-Calibration Apparatus And Method.    6,897,435   
10/31/2002    5/24/2005 GSI Group Corporation    United States    Encoder Scale
Error Compensation Employed Comparison Among Multiple Detectors.    7,126,109   
6/14/2004    10/24/2006 GSI Group Corporation    United States    Rotary
Position Sensor With Offset Beam Generating Element And Elliptical Detector
Array.    7,183,537    12/16/2003    2/27/2007 GSI Group Corporation    United
States    Method Of Generating An Index Signal For An Optical Encoder.   
7,075,057    4/26/2005    7/11/2006 GSI Group Corporation    United States   
Optical Encoder With Burst Generator For Generating Burst Output Signals.   
7,193,205    4/23/2006    3/20/2007 GSI Group Corporation    United States   
Apparatus For Detecting Relative Movement.    5,559,600    2/1/1995    9/24/1996
GSI Group Corporation    United States    Apparatus For Detecting Relative
Movement Wherein A Detecting Means Is Positioned In A Region Of Natural
Interference.    5,486,923    2/24/1995    1/23/1996 GSI Group Corporation   
United States    Apparatus For Detecting Relative Movement Wherein A Detecting
Means Is Positioned In A Region Of Natural Interference.    5,646,730   
1/23/1996    7/8/1997 GSI Group Corporation    United States    Scale Assembly
For Optical Encoder Having Affixed Optical Reference Markers.    7,343,693   
11/9/2006    3/18/2008 GSI Group Corporation    United States    Optical Track
Sensing Device.    5,991,249    7/29/1997    11/23/1999 GSI Group Corporation   
United States    Reference Point Talbot Encoder.    7,002,137    8/13/2002   
2/21/2006 GSI Group Corporation    United States    SYSTEM AND METHOD FOR LASER
PROCESSING AT NON-CONSTANT VELOCITIES    13/303,327    11/23/2011    Not
Applicable



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

Excel Technology, Inc.    United States    Apparatus With Multiple Light
Detectors And Methods Of Use And Manufacture.    7,897,912    5/25/2006   
3/1/2011 Excel Technology, Inc.    United States    Synthetic Aperture Video
Photometer System.    5,267,038    12/30/1988    11/20/1993 Excel Technology,
Inc.    United States    Multiaxis Photometric Inspection System & Method For
Flat Panel Displays.    6,111,243    1/30/1998    8/29/2000 Excel Technology,
Inc.    United States    Led Measuring Device.    7,022,969    5/14/2004   
4/4/2006 Quantronix Corporation    United States    Fiber Delivery System With
Enhanced Passive Fiber Protection And Active Monitoring.    7,146,073   
7/19/2004    12/5/2006 Quantronix Corporation    United States    Mode-Locked
Laser Method And Apparatus.    7,079,558    11/30/2004    7/18/2006 Quantronix
Corporation    United States    Apparatus And Method For Measuring Intensity And
Phase Of A Light Pulse With An Interferometric Asymmetric Single-Shot
Autocorrelator.    6,801,318    4/30/2002    10/05/2004 Quantronix Corporation
   United States    Stackable Integrated Diode Packaging.    6,151,341   
5/27/1998    11/21/2000 Quantronix Corporation    United States    Scalable
Vertically Diode-Pumped Solid-State Lasers.    6,075,803    5/27/1998   
6/13/2000 Quantronix Corporation    United States    Intra-Cavity And
Inter-Cavity Harmonics Generation In High-Power Lasers.    5,943,351    2/2/1998
   8/24/1999 Quantronix Corporation    United States    Laser Delivery System
And Method For Photolithographic Mask Repair.    6,341,009    2/24/2000   
1/22/2002 Quantronix Corporation    United States    Longitudinally Pumped Solid
State Laser And Methods Of Making And Using.    7,408,971    2/28/2006   
8/05/2008 Synrad, Inc.    United States    Laser Tube With External Adjustable
Reactance For A Gas Discharge RF-Excited Laser.    7,480,323    5/17/2007   
1/20/2009 Synrad, Inc.    United States    System And Method For Laser Beam
Coupling Between Waveguide And Optics.    6,603,794    9/5/2001    9/5/2003



--------------------------------------------------------------------------------


Grantor

  

Country

  


Title

  


Application/Publication,
Patent No.

  


Filing Date

  


Issue Date

Synrad, Inc.    United States    Laser System And Method For Gain Medium With
Output Beam Transverse Profile Tailoring Longitudinal Strips.    6,614,826   
5/5/2000    9/2/2003 Synrad, Inc.    United States    Laser System And Method
For Beam Enhancement.    6,198,759    12/27/1999    3/6/2001 Synrad, Inc.   
United States    Laser With Heat Transfer System And Method.    6,198,758   
12/27/1999    3/6/2001 Synrad, Inc.    United States    Laser Assembly System
And Method.    6,195,379    12/27/1999    2/27/2001 Synrad, Inc.    United
States    All Metal Electrode Sealed Gas Laser.    5,953,360    10/24/1997   
9/14/1999 Synrad, Inc.    United States    RF-Excited Gas Laser System.   
5,602,865    11/14/1995    2/11/1997 Synrad, Inc.    United States    Laser Tube
with Distributed Taps for a Gas Discharge Re-Excited Laser    20120230362   
9/13/2012    Not Applicable MicroE Systems Corporation    United States    Phase
Estimation Method and Apparatus Therefor    61/606,606    3/5/2012    Not
Applicable MicroE Systems Corporation    United States    Motorized Tool Status
Sensing Method and Apparatus    61/707,222    9/28/2012    Not Applicable

Licenses

 

Licensor

  

Licensee

  

Patent Number(s)

GSI Group Corporation    E.O. Technics Co., Ltd.    GSI/US - 6,501,061;
6,462,306; 6,657,159 GSI Group Corporation    Virtek Vision International Inc.
   GSI/US - 6,000,801 GSI Group Corporation    Zygo Corporation    GSI/SG -
70348 GSI Group Corporation    Prima U.S., Laserdyne Systems Division,
Laserdyne Prima Inc.    GSI/US - 5,339,103; 5,340,962; 5,521,374; 5,850,068
Quantronix Corporation    Control Laser Corporation    Quantronix/US - 7,408,971



--------------------------------------------------------------------------------

SCHEDULE 6.12

Guarantors

Cambridge Technology, Inc.

Continuum Electro-Optics, Inc.

Excel Technology, Inc.

Quantronix Corporation

Photo Research, Inc.

Synrad, Inc.

MicroE Systems Corp.

MES International Inc.

GSI Group Limited



--------------------------------------------------------------------------------

SCHEDULE 7.02

Existing Indebtedness

 

•

Promissory Note issued by GSI Group Corporation to GSI Group Limited on
July 25th, 2008, maturing on July 25th, 2013 (Principal amount outstanding as of
November 30, 2012: GBP 12,500,000).

 

•

Promissory Note issued by GSI Group Corporation to GSI Group GmbH on July 25th,
2008, maturing on July 25th, 2013 (Principal amount outstanding as of
November 30, 2012: EUR: 2,847,364).

 

• Line of credit for GSI Group Europe GmbH (“GSI Group Europe GmbH”) for EUR
500,000 at Bayerische Hypo-und Vereinsbank AG (the “Bank”) pursuant to terms set
forth in a letter from the Bank to GSI Group Europe GmbH dated March 4, 2009
(“GSI Group Europe GmbH Line of Credit”). GSI Group Europe GmbH has drawn upon
EUR 0 of this line of credit.

 

• Guaranty by Excel Technology, Inc. to the Bank for the Excel GmbH Line of
Credit and overdraft facilities of Excel GmbH for EUR 511,291.88.

 

• Obligations of GSI Group Limited pursuant to an offer made to the Trustees of
the GSI Group Limited UK Pension Scheme (“Scheme”) on May 14, 2010 to make a
lump sum of payment of GBP 1,000,000 and annual contributions of GBP 500,000
payable monthly pursuant to a recovery plan with respect towards the Scheme
deficit of GBP 8.453 million.

 

• Promissory Note issued by Excel Laser Technology Private Limited to Excel
Technology, Inc. on November 21, 2005 maturing on March 31, 2014 (Principal
amount outstanding as of November 30, 2012: $831,000).



--------------------------------------------------------------------------------

SCHEDULE 7.05

Certain Properties

None.



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER or GUARANTORS:

GSI Group Inc.

125 Middlesex Turnpike

Bedford, MA 01730

Attention: Chief Financial Officer

With a copy to:

GSI Group Inc.

125 Middlesex Turnpike

Bedford, MA 01730

Attention: Timothy Spinella

Telephone: 781-266-5681

Telecopier: 781-266-5122

Electronic Mail: tspinella@gsig.com

            And: treasury@gsig.com

Website Address: www.gsig.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 N. Tryon St.

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Robert Garvey

Telephone: 980-387-9468

Telecopier: 617-310-3288

Electronic Mail: robert.garvey@baml.com

Account No.: 1366212250600

Ref: GSI Group

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

135 S LaSalle St.

Mail Code: IL4-135-05-41

Chicago, IL 60603

Attention: Angela Larkin

Telephone: 312-828-3882

Telecopier: 877-206-8409

Electronic Mail: angela.larkin@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

0202 Trade Operations- Standy-bys

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave Jr.

Telephone: 570.330.4212

Telecopier: 570.330.4186

Electronic Mail: alfonzo.malave@baml.com

SWING LINE LENDER:

Bank of America, N.A.

101 N. Tryon St.

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Robert Garvey

Telephone: 980-387-9468

Telecopier: 617-310-3288

Electronic Mail: robert.garvey@baml.com

Account No.: 1366212250600

Ref: GSI Group

ABA# 026009593



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 27, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GSI Group
Corporation, a Michigan corporation (the “Borrower”), GSI Group Inc., a company
continued and existing under the laws of the Province of New Brunswick, Canada,
the other Guarantors from time to time party thereto, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender, Silicon Valley Bank as Syndication Agent and HSBC Bank
USA, N.A. as Documentation Agent.

The undersigned hereby requests (select one):

¨ A Borrowing                                        ¨ A conversion or
continuation of Loans

1. On                     (a Business Day).

2. In the amount of $                     .

3. Comprised of                     .

    [Type of Committed Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of             months.

The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Agreement.

 

GSI GROUP CORPORATION By:    

Name:

Title:

 

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 27, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GSI Group
Corporation, a Michigan corporation (the “Borrower”), GSI Group Inc., a company
continued and existing under the laws of the Province of New Brunswick, Canada,
the other Guarantors from time to time party thereto, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender, Silicon Valley Bank as Syndication Agent and HSBC Bank
USA, N.A. as Documentation Agent.

The undersigned hereby requests a Swing Line Loan:

1. On                     (a Business Day).

2. In the amount of $                    .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

GSI GROUP CORPORATION By:    

Name:

Title:

 

 

B-1

Form of Swing Line Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF REVOLVING CREDIT NOTE

 

         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                    or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit Agreement, dated as of
December 27, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, GSI Group
Inc., a company continued and existing under the laws of the Province of New
Brunswick, Canada, the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, Silicon Valley Bank as
Syndication Agent and HSBC Bank USA, N.A. as Documentation Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

[Remainder of page intentionally left blank]

 

C-1 -1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GSI GROUP CORPORATION By:    

Name:

Title:

 

 

C-1 -2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By

 

C-1 -3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TERM NOTE

 

         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Term Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of December 27, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, GSI Group Inc., the other Guarantors from
time to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender,
Silicon Valley Bank as Syndication Agent and HSBC Bank USA, N.A. as
Documentation Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Loan and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

[Remainder of page intentionally left blank]

 

C -2 -1

Form of Term Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GSI GROUP CORPORATION By:    

Name:

Title:

 

 

C -2 -2

Form of Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By

 

 

C -2 -3

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date        ,     , 20    

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 27, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GSI GROUP
CORPORATION, a Michigan corporation (the “Borrower”), GSI Group Inc., a company
continued and existing under the laws of the Province of New Brunswick, Canada
(“Holdings”), the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender, Silicon Valley Bank as Syndication Agent and
HSBC Bank USA, N.A. as Documentation Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                     of Holdings, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of Holdings, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Holdings has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Holdings ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Holdings has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Holdings ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Holdings and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Loan
Parties during the accounting period covered by such financial statements.

3. A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Loan Parties performed and observed all
their Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Loan Parties contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

[Remainder of page intentionally left blank]

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

GSI GROUP INC. By:     Name:   Title:  

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                         (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.10(b) – Consolidated Leverage Ratio.

 

A.    Consolidated Funded Indebtedness at Statement Date:     
$                      B.    Consolidated EBITDA for four consecutive fiscal
quarters ending on above date (“Subject Period”) (from Schedule 2):     
$                      C.   

Consolidated Leverage Ratio (Line I.A ÷ Line I.B):

 

Maximum permitted:

    

 

 

         to 1.00

 

2.75 to 1.00

  

 

  

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

II.    Section 7.10(c) – Consolidated Fixed Charge Coverage Ratio.       A.   
Adjusted Consolidated EBITDA for Subject Period:          1.    Consolidated
EBITDA for Subject Period (Line I.B above):    $                           2.   
Aggregate amount of all cash Capital Expenditures for Subject Period:   
$                           3.    Aggregate amount of Federal, state, local and
foreign income taxes paid in cash for Subject Period:    $                    
      4.    Adjusted Consolidated EBITDA (Lines II.A1 - 2 - 3):   
$                        B.    Consolidated Fixed Charges for Subject Period:   
      1.    Consolidated Interest Charges paid in cash for Subject Period:   
$                           2.    Aggregate scheduled amortization payments
under Section 2.07(a) of the Agreement (regardless of whether optional
prepayments under Section 2.05(a) of the Agreement were applied to such
installments) for Subject Period, for so long as any amounts are outstanding
under the Term Loan Facility:    $                           3.    Aggregate
principal amount of all other regularly scheduled principal payments or
redemptions or similar acquisitions for value of outstanding debt for borrowed
money (including regularly scheduled payments under any Capitalized Leases,
except for the portion of rent expense under Capitalized Leases that is treated
as interest in accordance with GAAP) for Subject Period, but excluding any
voluntary repayments and redemptions to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02 of the Agreement:    $                           4.    Aggregate
amount of all Restricted Payments made pursuant to Section 7.06(d) or 7.06(e) of
the Agreement for Subject Period:    $                           5.   
Consolidated Fixed Charges (Lines II.B1 + 2 + 3 + 4):    $                    
   C.   

Consolidated Fixed Charge Coverage Ratio (Line II.A4 ÷ Line II.B5):

 

Minimum required:

  

          to 1.00 

 

1.50 to 1.00

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                             (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated EBITDA

     Quarter
Ended      Quarter
Ended      Quarter
Ended      Quarter
Ended      Twelve
Months
Ended

Consolidated Net Income

                        

+ Consolidated Interest Charges

                        

+ income taxes

                        

+ depreciation expense

                        

+ amortization expense

                        

+ restructuring charges from operations and divestitures1

                        

+ restructuring charges , fees and expenses in respect of other transactions2

                        

+ Non-Cash Charges

                        

- non-cash income

                        

- earnings from equity-method investments

                        

= Consolidated EBITDA

                        

 

1 

not to exceed $10,000,000 in the aggregate during any Measurement Period from
the Restatement Date through June 30, 2013 and not to exceed $5,000,000 in the
aggregate during any Measurement Period thereafter

2 

not to exceed $7,500,000 in the aggregate during any Measurement Period

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities7) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]:                                          
                       

 

                                                                   
                                     

 

3 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5 

Select as appropriate.

6 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

7 

Include all applicable subfacilities.

 

E-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Assignee[s]:                                     

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: GSI Group Corporation, a Michigan corporation

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of
December 27, 2012, among the Borrower, GSI Group Inc., the other Guarantors from
time to time party thereto, the Lenders from time to time party thereto Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender,
Silicon Valley Bank as Syndication Agent and HSBC Bank USA, N.A. as
Documentation Agent

 

6. Assigned Interest[s]:

 

Assignor[s]8

   Assignee[s]9    Facility
Assigned10    Aggregate
Amount of
Commitment/Loans
for all Lenders11      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans12      CUSIP
Number          $                    $                      %                $
                   $                      %                $                   
$                      %      

 

[7.

Trade Date:             ]13

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

8 

List each Assignor, as appropriate.

9 

List each Assignee, as appropriate.

10 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.).

11 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

12 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

13 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

 

[Consented to and]14 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:       Title:

 

 

[Consented to:]15 By:       Title:

 

14 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

15 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

E-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-1 - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

.

 

E-2 - 1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

                                             CONFIDENTIAL

  LOGO [g461724im001.jpg]

 

1. Borrower or Deal Name                                
                                         
                                         
                                                                                

E-mail this document with your commitment letter to:

                                                                         
                                                                               

E-mail address of recipient:

                                                                         
                                         
                                         
                                            

 

 

 

2. Legal Name of Lender of Record for Signature Page:  
                                                                       
                                                  

Markit Entity Identifier (MEI) #                                              

Fund Manager Name (if applicable)                                          
                                         
                                                                   

Legal Address from Tax Document of Lender of Record:

Country                                          
                                         
                                         
                                                                      

Address                                          
                                         
                                         
                                                                      

City                                                                  
State/Province                                                  Country
                                               

 

 

 

3. Domestic Funding Address:                     
                                       
4. Eurodollar Funding Address:                     
                                  Street Address                          
                                                             
Street Address                          
                                                         
Suite/ Mail Code                         
                                                          
Suite/Mail Code                          
                                                      
City                                                              State       
                            City                            
                       State                                         
Postal Code                           
                    Country                               
Postal Code                          
             Country                                    

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact: First Name  

 

Middle Name  

 

Last Name  

 

Title  

 

Street Address  

 

Suite/Mail Code  

 

City  

 

State  

 

Postal Code  

 

Country  

 

Office Telephone #  

 

Office Facsimile #  

 

Work E-Mail Address  

 

IntraLinks/SyndTrak   E-Mail Address  

 

Secondary Credit Contact: First Name  

 

Middle Name  

 

Last Name  

 

Title  

 

Street Address  

 

Suite/Mail Code  

 

City  

 

State  

 

Postal Code  

 

Country  

 

Office Telephone #  

 

Office Facsimile #  

 

Work E-Mail Address  

 

IntraLinks/SyndTrak   E-Mail Address  

 

 

1     05.2011



--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

                                 CONFIDENTIAL

  LOGO [g461724im001.jpg]

 

Primary Operations Contact:

  Secondary Operations Contact: First                             
           MI        Last                                        
First                                         MI     
  Last                                       Title                             
                                                                         
Title                                                                      
                               Street
Address                                        
                                           Street
Address                                        
                                         Suite/ Mail
Code                                        
                                        Suite/ Mail
Code                                        
                                      City
                                         
                   State                                 City
                                         
                   State                               Postal
Code                                        
       Country                           Postal
Code                                        
       Country                         Telephone                            
       Facsimile                                       
Telephone                                   
Facsimile                                      E-Mail
Address                                        
                                          E-Mail
Address                                        
                                        IntraLinks/SyndTrak E-Mail  
IntraLinks/SyndTrak E-Mail Address                            
                                                                     
Address                                                                      
                         

 

Does Secondary Operations Contact need copy of notices?     ¨  YES    ¨  NO

 

Letter of Credit Contact:   Draft Documentation Contact or Legal Counsel:
First                                         MI     
  Last                                        
First                                         MI     
  Last                                       Title                             
                                                                         
Title                                                                       
                              Street
Address                                        
                                           Street
Address                                        
                                         Suite/ Mail
Code                                        
                                        Suite/ Mail
Code                                        
                                      City
                                         
                   State                                 City
                                         
                   State                               Postal
Code                                        
       Country                           Postal
Code                                        
       Country                         Telephone                            
       Facsimile                                       
Telephone                                   
Facsimile                                      E-Mail
Address                                        
                                          E-Mail
Address                                        
                                       

6. Lender’s Fed Wire Payment Instructions:

Pay to:

    Bank Name                                                          
                                         
                                                                         

    ABA #                                                           
                                         
                                                                                

    City                                                            
                                    State    
                                                                            

    Account #                                                          
                                         
                                                                           

    Account Name                                                         
                                         
                                                                     

    Attention                            
                                         
                                         
                                                                 

 

 

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

    Bank Name                                                          
                                         
                                                                            

    ABA #                                                           
                                         
                                         
                                        

    City                                                            
                                    State    
                                                                               

    Account #                                                          
                                         
                                                                              

    Account Name                                                         
                                         
                                                                        

    Attention                                                           
                                         
                                                                               

  Can the Lender’s Fed Wire Payment Instructions in Section 6 be
used?    ¨  YES    ¨  NO

 

 

 

 

2     05.2011



--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

                                             CONFIDENTIAL

  LOGO [g461724im001.jpg]

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):            -                    
              

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

¨

  

W-9

  

¨

  

W-8BEN

  

¨

  

W-8ECI

  

¨

  

W-8EXP

  

¨

   W-8IMY

 

Tax Contact:

First                                      MI _ Last
                                    

Title                                          
                                       

Street Address                                          
                               

Suite/ Mail Code                                          
                            

City                                                       State
                        

Postal Code                                          Country
                        

Telephone                             Facsimile                                 

E-Mail Address                                          
                           

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

3     05.2011



--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

                                         CONFIDENTIAL

  LOGO [g461724im001.jpg]

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g461724im002.jpg]

 

 

9. Bank of America’s Payment Instructions:

 

Pay to:    Bank of America, N.A.    ABA # 026009593    New York, NY    Account #
                                    Attn: Corporate Credit Services    Ref:

 

4     05.2011



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT AND JOINDER AGREEMENT dated as of             ,
20            (as amended, restated, supplemented or otherwise modified, this
“Agreement”), made by [            ], a [            ] [corporation] (the “New
Guarantor”), in favor of Bank of America, N.A., as Administrative Agent (defined
below).

A. GSI Group Corporation, a Michigan corporation (the “Borrower”), GSI Group
Inc., a company continued and existing under the laws of the Province of New
Brunswick, Canada (“Holdings”), the other guarantors party thereto (along with
Holdings each, a “Guarantor”, and collectively, the “Guarantors”), the lenders
party thereto (the “Lenders”), the Swing Line Lender and L/C Issuer party
thereto, Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, and together with its successors in such capacity, the “Administrative
Agent”), Silicon Valley Bank as Syndication Agent and HSBC Bank USA, N.A. as
Documentation Agent, are parties to an Amended and Restated Credit Agreement,
dated as of December 27, 2012 (as modified, supplemented and in effect from time
to time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the Borrower.
Capitalized terms used but not defined herein are used as defined in the Credit
Agreement.

B. Pursuant to Section 6.12 of the Credit Agreement, the New Guarantor is
executing this Agreement to become a “Guarantor” under the Credit Agreement and
other Loan Documents.

NOW, THEREFORE, the New Guarantor hereby agrees as follows:

Section 1. Joinder as a Guarantor.

(a) Pursuant to Section 6.12 of the Credit Agreement, the New Guarantor hereby
agrees to become a “Guarantor” for all purposes of the Credit Agreement and
other Loan Documents, with the same force and effect as if it had been a
signatory to such Loan Documents on the execution dates of the Credit Agreement
and other Loan Documents.

(b) Without limiting the foregoing, the New Guarantor hereby, jointly and
severally with the other Guarantors, guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of all Obligations in the same manner and to the same extent as
provided in Article X of the Credit Agreement. In addition, the New Guarantor
hereby expressly assumes all obligations and liabilities of a Guarantor under
the Credit Agreement and other Loan Documents.

(c) The New Guarantor hereby (i) agrees to be bound as a Guarantor by all the
terms and provisions of the Credit Agreement and other Loan Documents with the
same force and effect as if it had been a signatory to such Loan Documents on
the execution dates of the Credit Agreement and other Loan Documents and (ii) as
of the date hereof, makes each of the representations and warranties applicable
to the Guarantors contained in the Credit Agreement and other Loan Documents.

 

F-1

Form of Guaranty Supplement



--------------------------------------------------------------------------------

(d) Annexed hereto are supplements to certain schedules to the Credit Agreement
(as specified in Appendix A hereto) with respect to the New Guarantor. Such
supplements shall be deemed to be part of the Credit Agreement.

(e) Each reference to a “Guarantor” or “Loan Party” in the Credit Agreement and
other Loan Documents shall be deemed to include the New Guarantor.

Section 3. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when the Administrative
Agent shall have received a counterpart of this Agreement that bears the
signature of the New Guarantor. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

Section 4. Effect on Loan Documents. Except as expressly supplemented hereby,
the Credit Agreement and each other Loan Document shall each remain in full
force and effect.

Section 5. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

[signature pages follow]

 

F-2

Form of Guaranty Supplement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

[                                                     ]. By:     Name:   Title:
 

 

F-3

Form of Guaranty Supplement



--------------------------------------------------------------------------------

APPENDIX A

SUPPLEMENTS TO SCHEDULES TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF HOLDINGS GUARANTY

[Reserved].



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF SECURITY AGREEMENT

[Reserved].



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF UK SECURITY AGREEMENT

[Reserved].



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF CANADIAN SECURITY AGREEMENT

[Reserved].



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE

[Reserved].



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]

 

I-2

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF FOREIGN LENDER CERTIFICATE16

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 27, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GSI Group
Corporation, a Michigan corporation (the “Borrower”), GSI Group Inc., a company
continued and existing under the laws of the Province of New Brunswick, Canada,
the other Guarantors from time to time party thereto, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender, Silicon Valley Bank as Syndication Agent and HSBC Bank
USA, N.A. as Documentation Agent. Pursuant to the provisions of Section 3.01(e)
of the Credit Agreement, the undersigned hereby certifies that (i) it is the
sole record and beneficial owner of the Loans in respect of which it is
providing this certificate, (ii) it is not a “bank” as such term is used in
Section 881(c)(3)(A) of the Code and the Treasury regulations promulgated
thereunder, (iii) it is not a 10-percent shareholder of the Borrower or any
Guarantor within the meaning of Section 871(h)(3)(B) of the Code and the
Treasury regulations promulgated thereunder and (iv) it is not a controlled
foreign corporation related to the Borrower or any Guarantor within the meaning
of Section 864(d) of the Code and the Treasury regulations promulgated
thereunder.

The undersigned shall promptly notify the Borrower and the Administrative Agent
if any of the representations and warranties made herein are no longer true and
correct.

 

16 

If the undersigned is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made.

A. The following representations shall be provided as applied to the partners or
members claiming the portfolio interest exemption:

 

  •  

beneficial ownership under clause (i);

 

  •  

the status in clause (iii);

 

  •  

the status in clause (iv).

B. The following representation shall be provided as applied to the undersigned:

 

  •  

record ownership under clause (i).

C. The following representation shall be provided as applied to the undersigned
as well as the partners or members claiming the portfolio interest exemption:

 

  •  

the status in clause (ii).

D. The undersigned shall provide an Internal Revenue Service Form W-8IMY (with
underlying W-8BENs, W-9s or other applicable forms and/or certificates from each
of its partners or members).

E. Appropriate adjustments shall be made in the case of tiered intermediaries or
tiered partnerships or flow-through entities.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:     Name:   Title:  

 

Dated:                                                                  



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF RESPONSIBLE OFFICER CERTIFICATE

DECEMBER 27, 2012

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of the date hereof (the “Agreement;” the terms defined therein being used
herein as therein defined), among GSI GROUP CORPORATION, a Michigan corporation
(the “Borrower”), GSI Group Inc., a company continued and existing under the
laws of the Province of New Brunswick, Canada, the other Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender,
Silicon Valley Bank as Syndication Agent and HSBC Bank USA, N.A. as
Documentation Agent.

Pursuant to Sections 4.01(a)(viii) of the Agreement, the undersigned, hereby
certifies that [he]/[she] is the duly elected, acting and qualified Responsible
Officer of the Borrower, and that:

 

  1. the representations and warranties of the Borrower and each other Loan
Party contained in Article V to the Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date;

 

  2. as of the date hereof and after giving effect to the Transaction, no Event
of Default exists or would result from the Loans made on the date hereof or from
the application of the proceeds of such Loans;

 

  3. since December 31, 2011, there has been no event or circumstance that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

[Remainder of page intentionally left blank]

 

K -1

Form of Responsible Officer’s Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

GSI GROUP CORPORATION By:     Name:   Title:  

 

K - 2

Form of Responsible Officer’s Certificate



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF SOLVENCY CERTIFICATE

DECEMBER 27, 2012

Reference is made to that certain Credit Agreement, dated as of the date hereof
(the “Agreement;” the terms defined therein being used herein as therein
defined), among GSI GROUP CORPORATION, a Michigan corporation (the “Borrower”),
GSI Group Inc., a company continued and existing under the laws of the Province
of New Brunswick, Canada, the other Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, Silicon Valley Bank as
Syndication Agent and HSBC Bank USA, N.A. as Documentation Agent.

Pursuant to Section 4.01(a)(ix) of the Agreement, the undersigned, hereby
certifies that [he]/[she]/[they] is/are the duly elected, acting and qualified
Chief Financial Officer[s] or other Responsible Officer of each Loan Party, and
that, as such, they are generally familiar with the business and assets of such
Loan Party and authorized to execute and deliver this Solvency Certificate to
the Administrative Agent and Lenders on behalf of the Loan Parties, and that for
each Loan Party, individually and together with its Subsidiaries on a
consolidated basis, before and after giving effect to the Transaction:

 

  (a) the fair value of the property of such Loan Party is greater than the
total amount of liabilities, including contingent liabilities, of such Loan
Party,

 

  (b) the present fair salable value of the assets of such Loan Party is not
less than the amount that will be required to pay the probable liability of such
Loan Party on its debts as they become absolute and matured,

 

  (c) such Loan Party does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Loan Party’s ability to pay such debts
and liabilities as they mature,

 

  (d) such Loan Party is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Loan Party’s
property would constitute an unreasonably small capital, and

 

  (e) such Loan Party is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.

[Remainder of page intentionally left blank]

 

L -1

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

BORROWER:

GSI GROUP CORPORATION

By:     Name:   Title:  

 

HOLDINGS:

GSI GROUP INC.

By:     Name:   Title:  

 

GUARANTORS:

GSI GROUP LIMITED

EXCEL TECHNOLOGY, INC.

CAMBRIDGE TECHNOLOGY, INC.

CONTINUUM ELECTRO-OPTICS, INC.

PHOTO RESEARCH, INC.

QUANTRONIX CORPORATION

SYNRAD, INC.

MICROE SYSTEMS CORP.

MES INTERNATIONAL INC.

By:     Name:   Title:  

 

L - 2

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT M

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF PERMITTED ACQUISITION CERTIFICATE

                 , 20    

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 27, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GSI GROUP
CORPORATION, a Michigan corporation (the “Borrower”), GSI Group Inc., a company
continued and existing under the laws of the Province of New Brunswick, Canada
(“Holdings”), the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender, Silicon Valley Bank as Syndication Agent and
HSBC Bank USA, N.A. as Documentation Agent.

Pursuant to Section 7.03(j) of the Agreement and in connection with the
acquisition of [DESCRIBE TRANSACTION] (the “Acquisition”), the undersigned,
hereby certifies that [he]/[she] is the duly elected, acting and qualified
[President] [Chief Financial Officer] [Vice President of Finance] of Holdings,
and that:

 

  1. any Subsidiary newly-created or acquired in connection with the Acquisition
shall comply with the requirements of Section 6.12 of the Agreement;

 

  2. the lines of business of the Target are not substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
Restatement Date or any business substantially related or incidental thereto or
a reasonable extension thereof;

 

  3. the Acquisition has been consented to by the shareholders or board of
directors or other equivalent governing body of the Target;

 

  4. immediately before and immediately after giving pro forma effect to the
Acquisition, no Event of Default has occurred and is continuing;

 

  5.

attached hereto as Annex 1 are calculations evidencing that immediately before
and immediately after giving pro forma effect to the Acquisition, Holdings and
its Subsidiaries are in pro forma compliance with all of the covenants set forth
in Section 7.10 of the Agreement for the twelve-month period ended on
[            ]17 (the “Financial Statement Date”), determined on the basis of
the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a) or (b) of the Agreement as though
the Acquisition had been consummated as of the first day of the fiscal period
covered thereby;

 

  6. attached hereto as Annex 2 are calculations evidencing that after giving
effect to the Acquisition, Holdings and its Subsidiaries have a Consolidated
Leverage Ratio for the twelve-month period

 

17 

Insert date of most recent financial statements delivered pursuant to
Section 6.01(a) or (b) of the Agreement

 

N -1

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

  ended on the Financial Statement Date of             18 to 1.0, determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) of the
Agreement as though the Acquisition had been consummated as of the first day of
the fiscal period covered thereby; and

 

  7.

attached hereto as Annex 3 are calculations evidencing that after giving effect
to the Acquisition, as of the Financial Statement Date, Holdings and its
Subsidiaries have Excess Availability of $            19.

[Remainder of page intentionally left blank]

 

18 

Must be less than or equal to 2.25:1.0

19 

Must be greater than or equal to $25,000,000.

 

N - 2

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

GSI GROUP INC. By:     Name:   Title:  

 

N - 3

Form of Permited Acquisition Certificate



--------------------------------------------------------------------------------

ANNEX 1

to the Permitted Acquisition Certificate ($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated EBITDA

  

Quarter
Ended

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ restructuring charges from operations and divestitures20

              

+ restructuring charges , fees and expenses in respect of other transactions21

              

+ Non-Cash Charges

              

- non-cash income

              

- earnings from equity-method investments

              

= Consolidated EBITDA

              

 

I. Section 7.10(b) – Consolidated Leverage Ratio.

 

  A. Consolidated Funded Indebtedness at Financial Statement Date: $
                    

 

20 

not to exceed $10,000,000 in the aggregate during any Measurement Period from
the Restatement Date through June 30, 2013 and not to exceed $5,000,000 in the
aggregate during any Measurement Period thereafter

21 

not to exceed $7,500,000 in the aggregate during any Measurement Period

 

N-4

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

B.    Consolidated EBITDA for four consecutive fiscal quarters ending on the
Financial       Statement Date (“Subject Period”) (from above)   
$                         C.    Consolidated Leverage Ratio (Line I.A ÷ Line
I.B):                   to 1.00    Maximum permitted:    2.75 to 1.00

 

N-5

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

II.    Section 7.10(c) – Consolidated Fixed Charge Coverage Ratio.       A.   
Adjusted Consolidated EBITDA for Subject Period:          1.    Consolidated
EBITDA for Subject Period (Line I.B above):    $                       2.   
Aggregate amount of all cash Capital Expenditures for Subject Period:   
$                       3.    Aggregate amount of Federal, state, local and
foreign income taxes paid in cash for Subject Period:    $                      
4.    Adjusted Consolidated EBITDA (Lines II.A1 - 2 - 3):    $                
   B.    Consolidated Fixed Charges for Subject Period:          1.   
Consolidated Interest Charges paid in cash for Subject Period:   
$                       2.    Aggregate scheduled amortization payments under
Section 2.07(a) of the Agreement (regardless of whether optional prepayments
under Section 2.05(a) of the Agreement were applied to such installments) for
Subject Period, for so long as any amounts are outstanding under the Term Loan
Facility:    $                       3.    Aggregate principal amount of all
other regularly scheduled principal payments or redemptions or similar
acquisitions for value of outstanding debt for borrowed money (including
regularly scheduled payments under any Capitalized Leases, except for the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP) for Subject Period, but excluding any voluntary repayments
and redemptions to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02 of the Agreement:
   $                       4.    Aggregate amount of all Restricted Payments
made pursuant to Section 7.06(d) or 7.06(e) of the Agreement for Subject Period:
   $                       5.    Consolidated Fixed Charges (Lines II.B1 + 2 + 3
+ 4):    $                    C.    Consolidated Fixed Charge Coverage Ratio
(Line II.A4 ÷ Line II.B5):                    to 1.00       Minimum required:   
1.50 to 1.00

 

N - 6

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

ANNEX 2

to the Permitted Acquisition Certificate

($ in 000’s)

 

Consolidated Leverage Ratio.       A.    Consolidated Funded Indebtedness at
Financial Statement Date:    $                    B.    Consolidated EBITDA for
twelve-month period ended on the Financial Statement Date (from Annex 1):   
$                    C.    Consolidated Leverage Ratio (Line A ÷ Line B):   
             to 1.00

 

N - 7

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

ANNEX 3

to the Permitted Acquisition Certificate

($ in 000’s)

 

Excess Availability.       A.    Unrestricted cash on the balance sheet of
Holdings and its Subsidiaries on the Financial Statement Date:   
$                    B.    the Revolving Credit Facility on the Financial
Statement Date:    $                    C.    Outstanding Amount of all
Revolving Credit Loans on the Financial Statement Date:    $                   
D.    Outstanding Amount of all Swing Line Loans on the Financial Statement
Date:    $                    E.    Outstanding Amount of all L/C Obligations on
the Financial Statement Date:    $                    F.    Excess Availability
(Line A + Line B – Line C – Line D – Line E):    $                

 

N - 1

Form of Permitted Acquisition Certificate